EXHIBIT 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

 

 

between

 

 

 

S&W SEED COMPANY
as Borrower

 

 

 

and

 

 

 

KEYBANK NATIONAL ASSOCIATION
as Lender

 

 

 

_____________________

 

dated as of
September 22, 2015

_____________________

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



  Page     ARTICLE I. DEFINITIONS 1      Section 1.1. Definitions 1      Section
1.2. Accounting Terms 24      Section 1.3. Terms Generally 24 ARTICLE II. AMOUNT
AND TERMS OF CREDIT 24      Section 2.1. Amount and Nature of Credit 24     
Section 2.2. Revolving Credit Commitment 25      Section 2.3. Interest 26     
Section 2.4. Evidence of Indebtedness 27      Section 2.5. Notice of Loans and
Credit Events; Funding of Loans 27      Section 2.6. Payment on Loans and Other
Obligations 28      Section 2.7. Prepayment 28      Section 2.8. Commitment and
Other Fees 29      Section 2.9. Computation of Interest and Fees 30      Section
2.10. Mandatory Payments 30      Section 2.11. Swap Obligations Make-Well
Provision 30      Section 2.12. Establishment of Reserves 30      Section 2.13.
Record of Advances; Application of Collections 31 ARTICLE III. ADDITIONAL
PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES 32     
Section 3.1. Requirements of Law 32      Section 3.2. Taxes 33      Section 3.3.
Funding Losses 34      Section 3.4. Eurodollar Rate Lending Unlawful; Inability
to Determine Rate 35      Section 3.5. Funding 35 ARTICLE IV. CONDITIONS
PRECEDENT 35      Section 4.1. Conditions to Each Credit Event 35      Section
4.2. Conditions to the First Credit Event 36      Section 4.3. Post-Closing
Conditions 39 ARTICLE V. COVENANTS 39      Section 5.1. Insurance 39     
Section 5.2. Money Obligations 40      Section 5.3. Financial Statements,
Collateral Reporting and Information 40      Section 5.4. Financial Records 42
     Section 5.5. Franchises; Change in Business 42      Section 5.6. ERISA
Pension and Benefit Plan Compliance 42      Section 5.7. Financial Covenants 43
     Section 5.8. Borrowing 44      Section 5.9. Liens 44      Section 5.10.
Regulations T, U and X 45

i

--------------------------------------------------------------------------------



  Page          Section 5.11. Investments, Loans and Guaranties 45      Section
5.12. Merger and Sale of Assets 46      Section 5.13. Acquisitions 47     
Section 5.14. Notice 47      Section 5.15. Restricted Payments 48      Section
5.16. Environmental Compliance 48      Section 5.17. Affiliate Transactions 49
     Section 5.18. Use of Proceeds 49      Section 5.19. Corporate Names and
Locations of Collateral 49      Section 5.20. Subsidiary Guaranties, Security
Documents and Pledge of Stock or Other Ownership Interest 50      Section 5.21.
Collateral 50      Section 5.22. Returns of Inventory 52      Section 5.23.
Acquisition, Sale and Maintenance of Inventory 52      Section 5.24. Property
Acquired Subsequent to the Closing Date and Right to Take Additional Collateral
52      Section 5.25. Restrictive Agreements 53      Section 5.26. Other
Financial Covenants 53      Section 5.27. Other Senior Debt Documents 53     
Section 5.28. Amendment of Organizational Documents 54      Section 5.29. Fiscal
Year of Borrower 54      Section 5.30. Sale of Crops 54      Section 5.31.
Banking Relationship 54      Section 5.32. Further Assurances 54 ARTICLE VI.
REPRESENTATIONS AND WARRANTIES 55      Section 6.1. Corporate Existence;
Subsidiaries; Foreign Qualification 55      Section 6.2. Corporate Authority 55
     Section 6.3. Compliance with Laws and Contracts 55      Section 6.4.
Litigation and Administrative Proceedings 56      Section 6.5. Title to Assets
56      Section 6.6. Liens and Security Interests 56      Section 6.7. Tax
Returns 57      Section 6.8. Environmental Laws 57      Section 6.9. Locations
57      Section 6.10. Continued Business 57      Section 6.11. Employee Benefits
Plans 57      Section 6.12. Consents or Approvals 58      Section 6.13. Solvency
58      Section 6.14. Financial Statements 58      Section 6.15. Regulations 59
     Section 6.16. Material Agreements 59      Section 6.17. Intellectual
Property 59 Section 6.18. Insurance 59

ii

--------------------------------------------------------------------------------



  Page          Section 6.19. Deposit Accounts and Securities Accounts 59     
Section 6.20. Accurate and Complete Statements 60      Section 6.21. Investment
Company; Other Restrictions 60      Section 6.22. Other Senior Debt Documents 60
     Section 6.23. Defaults 60 ARTICLE VII. SECURITY 60      Section 7.1.
Security Interest in Collateral 60      Section 7.2. Cash Management System 60
     Section 7.3. Collections and Receipt of Proceeds by Lender 62      Section
7.4. Lender's Authority Under Pledged Notes 63      Section 7.5. Commercial Tort
Claims 64      Section 7.6. Use of Inventory and Equipment 64 ARTICLE VIII.
EVENTS OF DEFAULT 64      Section 8.1. Payments 64      Section 8.2. Special
Covenants 64      Section 8.3. Other Covenants 64      Section 8.4.
Representations and Warranties 65      Section 8.5. Cross Default 65     
Section 8.6. ERISA Default 65      Section 8.7. Change in Control 65     
Section 8.8. Judgments 65      Section 8.9. Material Adverse Change 66     
Section 8.10. Security 66      Section 8.11. Validity of Loan Documents 66     
Section 8.12. Solvency 66 ARTICLE IX. REMEDIES UPON DEFAULT 67      Section 9.1.
Optional Defaults 67      Section 9.2. Automatic Defaults 67      Section 9.3.
Letters of Credit 67      Section 9.4. Offsets 68      Section 9.5. Collateral
68      Section 9.6. Other Remedies 69 ARTICLE X. MISCELLANEOUS 69      Section
10.1. No Waiver; Cumulative Remedies; Relationship of Parties 69      Section
10.2. Amendments, Waivers and Consents 69      Section 10.3. Notices 69     
Section 10.4. Approved Electronic Communication System 69      Section 10.5.
Costs, Expenses and Documentary Taxes 70      Section 10.6. Indemnification 71
     Section 10.7. Execution in Counterparts 71      Section 10.8. Binding
Effect; Borrower's Assignment 71

iii

--------------------------------------------------------------------------------



  Page          Section 10.9. Patriot Act Notice 71      Section 10.10.
Severability of Provisions; Captions; Attachments 71      Section 10.11. General
Limitation of Liability 72      Section 10.12. No Duty 72      Section 10.13.
Entire Agreement 72      Section 10.14. Legal Representation of Parties 72     
Section 10.15. Governing Law; Submission to Jurisdiction 72      Jury Trial
Waiver Signature Page 1

Exhibit A Form of Revolving Credit Note
Exhibit B Form of Borrowing Base Certificate
Exhibit C Form of Notice of Loan
Exhibit D Form of Compliance Certificate

Schedule 1 Guarantors of Payment
Schedule 2 Pledged Securities
Schedule 5.8 Indebtedness
Schedule 5.9 Liens
Schedule 5.11 Permitted Investments
Schedule 6.1 Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4 Litigation and Administrative Proceedings
Schedule 6.5 Real Estate Owned by the Companies
Schedule 6.9 Locations
Schedule 6.11 Employee Benefits Plans
Schedule 6.16 Material Agreements
Schedule 6.17 Intellectual Property
Schedule 6.18 Insurance
Schedule 7.4 Pledged Notes
Schedule 7.5 Commercial Tort Claims

iv

--------------------------------------------------------------------------------



This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this "Agreement") is made effective as
of the 22nd day of September, 2015 between:

(a) S&W SEED COMPANY, a Nevada corporation ("Borrower"); and

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

WITNESSETH:

WHEREAS, Borrower and Lender desire to contract for the establishment of credits
in the aggregate principal amounts hereinafter set forth, to be made available
to Borrower upon the terms and subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

"Account" means an account, as that term is defined in the U.C.C.

"Account Debtor" means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

"Acquisition" means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

"Advance Record" means that term as defined in Section 2.13(a) hereof.

"Affiliate" means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and "control" (including the correlative
meanings, the terms "controlling", "controlled by" and "under common control
with") means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

--------------------------------------------------------------------------------



"Agreement" means that term as defined in the first paragraph of this agreement.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.

"Applicable Margin" means (a) zero (0.00) basis points with respect to Base Rate
Loans, and (b) two hundred (200.00) basis points with respect to Eurodollar
Loans.

"Approved Electronic Communication System" means the StuckyNet System or any
other equivalent electronic service, whether owned, operated or hosted by
Lender, any affiliate of Lender or any other Person.

"Authorized Officer" means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Lender) to handle certain
administrative matters in connection with this Agreement.

"Bailee's Waiver" means a bailee's waiver, in form and substance satisfactory to
Lender, delivered by a Company in connection with this Agreement, as such waiver
may from time to time be amended, restated or otherwise modified.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy", as now or hereafter in effect, or any successor thereto, as
hereafter amended.

"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate.

"Base Rate Loan" means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrower shall pay interest at the
Derived Base Rate.

"Borrower" means that term as defined in the first paragraph of this Agreement.

"Borrowing Base" means an amount equal to the total of the following:

(a) up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable (other than Eligible Insured Accounts Receivable)
of Borrower; plus

(b) up to ninety percent (90%) of the aggregate amount due and owing on Eligible
Insured Accounts Receivable of Borrower; plus

2

--------------------------------------------------------------------------------

(c) up to sixty-five percent (65%) of the aggregate of the cost or market value
(whichever is lower), as determined in accordance with GAAP, of the Eligible
Inventory of Borrower; minus

(d) Reserves, if any;

provided that, anything herein to the contrary notwithstanding, Lender shall at
all times have the right to modify or reduce such percentages or dollar amount
caps or other components of the Borrowing Base from time to time, in its
Permitted Discretion.

"Borrowing Base Certificate" means a Borrowing Base Certificate, in the form of
the attached Exhibit B.

"Business Day" means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

"Capital Distribution" means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company's capital stock or other equity
interest.

"Capitalized Lease Obligations" means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

"Cash Collateral Account" means a commercial Deposit Account designated "cash
collateral account" and maintained by Borrower with Lender, without liability by
Lender to pay interest thereon, from which account Lender shall have the
exclusive right to withdraw funds until all of the Obligations are paid in full.

"Cash Security" means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of Lender.

3

--------------------------------------------------------------------------------



"Change in Control" means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than twenty-five percent (25%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of Borrower; or

(b) if, at any time during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors of Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors.

"Closing Date" means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

"Code" means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

"Collateral" means (a) all of Borrower's existing and future (i) personal
property, (ii) Accounts, Crops, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter-of-credit
rights, Pledged Securities, Pledged Notes (if any), Commercial Tort Claims,
General Intangibles, Inventory and Equipment, (iii) funds now or hereafter on
deposit in the Cash Collateral Account, if any, and (iv) Cash Security; and (b)
Proceeds and products of any of the foregoing.

"Collection" means any payment made from an Account Debtor or customer of
Borrower to Borrower including, but not limited to, cash, checks, drafts and any
other form of payment.

"Commercial Tort Claim" means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)

"Commitment" means the obligation hereunder of Lender, during the Commitment
Period, to make Revolving Loans and to issue Letters of Credit pursuant to the
Revolving Credit Commitment; up to the Total Commitment Amount.

"Commitment Period" means the period from the Closing Date to September 21,
2017, or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof.

4

--------------------------------------------------------------------------------



"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. 1 et seq.),
as amended from time to time, together with the rules and regulations
promulgated thereunder.

"Companies" means Borrower and all Subsidiaries.

"Company" means Borrower or a Subsidiary.

"Compliance Certificate" means a Compliance Certificate in the form of the
attached Exhibit D.

"Consignee's Waiver" means a consignee's waiver (or similar agreement), in form
and substance reasonably satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

"Consolidated" means the resultant consolidation of the financial statements of
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.

"Consolidated Capital Expenditures" means, for any period, the amount of capital
expenditures of Borrower, as determined on a Consolidated basis.

"Consolidated Depreciation and Amortization Charges" means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis.

"Consolidated EBITDA" means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
expenses incurred in connection with stock-based compensation, (v) non-cash
expenses incurred in connection with amortization of debt discount, and (vi)
non-cash expenses incurred in connection with derivative warrant liability;
minus (b) to the extent included in Consolidated Net Earnings for such period,
(A) non-cash gains incurred in connection with stock-based compensation, (B)
non-cash gains incurred in connection with amortization of debt discount, and
(C) non-cash gains incurred in connection with derivative warrant liability.

"Consolidated Fixed Charges" means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, and (b) principal payments on Consolidated Funded
Indebtedness (other than (i) optional prepayments of the Revolving Loans, or
(ii) payments made in equity and with proceeds from equity raises), including
payments on Capitalized Lease Obligations.

5

--------------------------------------------------------------------------------



"Consolidated Funded Indebtedness" means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis.

"Consolidated Income Tax Expense" means, for any period, all provisions for
taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

"Consolidated Interest Expense" means, for any period, the interest expense
(including, without limitation, the "imputed interest" portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of Borrower for such period, as determined
on a Consolidated basis.

"Consolidated Net Earnings" means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis.

"Consolidated Net Worth" means, at any date, the stockholders' equity of
Borrower, determined as of such date on a Consolidated basis.

"Consolidated Unfunded Capital Expenditures" means, for any period, as
determined on a Consolidated basis, Consolidated Capital Expenditures that are
not financed by the Companies with (a) long-term Indebtedness (other than
Revolving Loans), (b) Capitalized Lease Obligations, or (c) proceeds from equity
raises.

"Control Agreement" means a Deposit Account Control Agreement or Securities
Account Control Agreement.

"Controlled Disbursement Account" means a commercial Deposit Account designated
"controlled disbursement account" and maintained by a Company with Lender,
without liability by Lender to pay interest thereon.

"Controlled Group" means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

"Convertible Note Agreement" means that certain Securities Purchase Agreement,
dated as of December 30, 2014, among Borrower, Hudson Bay, as agent for the
Convertible Note Lenders, and the Convertible Note Lenders.

"Convertible Note Documents" means the Convertible Note Agreement and each
promissory note and agreement executed in connection with any of the foregoing,
as any of the foregoing may from time to time be amended, restated or otherwise
modified.

"Convertible Note Indebtedness" means the Indebtedness of Borrower owing under
the Convertible Note Agreement, in an original principal amount not to exceed
Twenty-Seven Million Dollars ($27,000,000).

6

--------------------------------------------------------------------------------



"Convertible Note Lenders" means the holders of the Convertible Note
Indebtedness.

"Credit Event" means the making of a Loan, the conversion of a Base Rate Loan to
a Eurodollar Loan, the continuation of a Eurodollar Loan after the end of the
applicable Interest Period, or the issuance (or amendment or renewal) by Lender
of a Letter of Credit.

"Credit Party" means Borrower, and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

"Crops" means all of each Credit Party's annual crops and permanent crops, and
farm products, whether now or hereafter growing or to be grown, or severed or to
be severed, on or from the land. The term "Crops" shall not, however, include
any now or hereafter severed crops or other farm products that are owned by
third parties (that are not Credit Parties) and were not grown on the land.

"Cure Amount" means, with respect to a Failed Testing Period, the minimum amount
that, if added to the calculation of Consolidated EBITDA for such Failed Testing
Period, would have resulted in the Fixed Charge Coverage Ratio being equal to
the required Fixed Charge Coverage Ratio otherwise applicable to such period, as
set forth in Section 5.7(a) hereof.

"Default" means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by Lender in writing.

"Default Rate" means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to three percent (3%) in excess of
the rate otherwise applicable thereto, and (b) with respect to any other amount,
if no rate is specified or available, a rate per annum equal to three percent
(3%) in excess of the Derived Base Rate from time to time in effect.

"Deposit Account" means a deposit account, as that term is defined in the U.C.C.

"Deposit Account Control Agreement" means each Deposit Account Control Agreement
among a Credit Party, Lender and a depository institution, dated on or after the
Closing Date, to be in form and substance satisfactory to Lender, as the same
may from time to time be amended, restated or otherwise modified.

"Derived Base Rate" means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

"Derived Eurodollar Rate" means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

"Dodd-Frank Act" means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

7

--------------------------------------------------------------------------------



"Dollar" or the $ sign means lawful currency of the United States.

"Domestic Subsidiary" means a Subsidiary that is not a Foreign Subsidiary.

"Dormant Subsidiary" means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Fifty Thousand Dollars ($50,000), and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Fifty Thousand Dollars ($50,000).

"Early Termination Event" means that term as defined in Section 2.8(d) hereof.

"Eligible Account Receivable" means an Account that is an account receivable
(i.e., each specific invoice) of Borrower that, at all times until it is
collected in full, continuously meets the following requirements:

(a) is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off, retention payment, chargeback
or counterclaim;

(b) arose in the ordinary course of business of Borrower from the performance
(fully completed) of services or bona fide sale of goods that have been shipped
to the Account Debtor, and not more than thirty (30) days have elapsed since the
date payment was due (but in no event exceeding one hundred eighty (180) days
from the invoice date);

(c) is not owing from an Account Debtor with respect to which Borrower has
received any notice or has any knowledge of such Account Debtor's insolvency,
bankruptcy or material financial impairment, or that such Account Debtor has
suspended normal business operations, dissolved, liquidated or terminated its
existence;

(d) is not subject to an assignment, pledge, claim, mortgage, lien or security
interest of any type except that granted to or in favor of Lender or
subordinated to Lender in accordance with terms reasonably satisfactory to
Lender;

(e) does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused;

(f) is not evidenced by a promissory note or any other instrument or by chattel
paper;

(g) has not been determined by Lender to be unsatisfactory in the exercise of
its Permitted Discretion;

(h) is not a Government Account Receivable;

8

--------------------------------------------------------------------------------

(i) is not owing from another Company, an Affiliate, an equity holder or an
employee of any Company;

(j) is not a Foreign Account Receivable, except to the extent such Foreign
Account Receivable is (i) backed by a letter of credit issued by a financial
institution acceptable to Lender, (ii) covered by cash against documents, or
(iii) otherwise backed by eligible credit enhancements, in each case as
determined by Lender in its Permitted Discretion;

(k) is not owing from an Account Debtor that has failed to pay more than fifty
percent (50%) of its currently outstanding accounts receivable within thirty
(30) days since the date payment was due (but in no event exceeding one hundred
eighty (180) days from the invoice date);

(l) with respect to an Account Debtor that, together with its affiliates, owes
Borrower more than twenty-five percent (25%) of all accounts receivable of
Borrower, is not the portion of the accounts receivable that represents the
amount in excess of twenty-five percent (25%) of such accounts receivable;

(m) is an Account in which Lender has a valid and enforceable first priority
security interest;

(n) has not arisen in connection with sales of goods that were shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;

(o) is not subject to any provision prohibiting assignment of the right to
payment or requiring notice of or consent to such assignment;

(p) is not owing from an Account Debtor located in a state that requires that
Borrower, in order to sue such Account Debtor in such state's courts or
otherwise enforce its remedies against such Account Debtor through judicial
process, to either (i) qualify to do business in such state or (ii) file a
report with the taxation division of such state for the then current year,
unless, in each case, Borrower has fulfilled such requirements to the extent
applicable for the then current year or fulfilled such other requirements that
permit Borrower to bring suit or otherwise enforce its remedies against such
Account Debtor through judicial process;

(q) is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
Loan Documents are not or have ceased to be complete and correct in all material
respects, or have been breached in any material respect;

(r) is not an Account that represents a progress billing;

9

--------------------------------------------------------------------------------

(s) is not owing by any state or any department, agency, or instrumentality
thereof unless Borrower has complied with any applicable statutory or regulatory
requirements thereof in respect of Lender's security interest therein as granted
hereunder;

(t) is not owing from an Account Debtor that is also a supplier to, or creditor
of, any Company to the extent of the amount owing to such supplier or creditor;
and

(u) does not represent a manufacturer's or supplier's credits, discounts,
incentive plans or similar arrangements entitling Borrower to discounts on
future purchases therefrom.

"Eligible Insured Account Receivable" means an Account that is an account
receivable (i.e., each specific invoice) of Borrower that, at all times until it
is collected in full, continuously meets the following requirements:

(a) it meets all of the requirements for an Eligible Account Receivable other
than subparts (b) and (j) of the Eligible Account Receivable definition;

(b) is insured pursuant to an insurance policy issued by an insurer acceptable
to Lender and on terms reasonably acceptable to Lender; provided that Borrowers
shall immediately provide notice to Lender if at any time there is a change to
insurance terms covering accounts receivable or to insurance carriers that
insure accounts receivable; and

(c) arose in the ordinary course of business of Borrower from the performance
(fully completed) of services or bona fide sale of goods that have been shipped
to the Account Debtor, and (i) not more than forty-five (45) days have elapsed
since the date payment was due with respect to Accounts that are covered by
insurance with terms covering such Accounts for at least ninety (90) days past
due date, and (ii) not more than thirty (30) days have elapsed since the date
payment was due with respect to Accounts that are covered by insurance with
terms covering such Accounts for less than ninety (90) days past due date.

"Eligible Inventory" means all Inventory of Borrower in which Lender has a valid
and enforceable first security interest, except Inventory that:

(a) is in-transit or located outside of the United States;

(b) is in the possession of a bailee, consignee or other third party, unless (i)
reserves, satisfactory to Lender, have been established with respect thereto; or
(ii) (A) with respect to a consignee, processor or bailee, an acknowledged
Consignee's Waiver, Processor's Waiver or Bailee's Waiver, as the case may be,
has been received by Lender, (B) such third party is listed on Schedule 6.9
hereto, as amended from time to time, or Lender has received prior written
notice of such third party location, (C) if required by Lender, proper notice
has been given to all secured parties of such third party that have filed U.C.C.
Financing Statements claiming a security interest in such third party's
inventory, and (D) if required by Lender, with respect to a consignee or
processor, Borrower has filed appropriate U.C.C. Financing Statements to protect
its interest therein, in form and substance satisfactory to Lender;

10

--------------------------------------------------------------------------------

(c) is located on facilities leased by Borrower, unless an acknowledged
Landlord's Waiver has been received by Lender, or reserves, satisfactory to
Lender, have been established with respect thereto;

(d) is slow-moving, damaged, defective or obsolete; provided that, for the
period from the Closing Date to March 22, 2016, up to One Million Dollars
($1,000,000) in obsolete inventory that otherwise meets the requirements of
Eligible Inventory may be included in the calculation of the Borrowing Base);

(e) consists of (i) goods not held for sale, such as labels, maintenance items,
supplies and packaging, or held for return to vendors, or (ii) Inventory used in
connection with research and development;

(f) contains or bears any intellectual property rights licensed to Borrower by
any Person other than a Credit Party unless Lender is satisfied that Lender may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

(g) has had reclamation or similar rights asserted by the seller with respect
thereto;

(h) is held for return to vendors;

(i) is subject to a Lien in favor of any Person other than Lender or
subordinated to Lender in accordance with terms reasonably satisfactory to
Lender; or

(j) is determined by Lender to be unsatisfactory in the exercise of its
Permitted Discretion.

"Environmental Laws" means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

"Environmental Permits" means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

"Equipment" means equipment, as that term is defined in the U.C.C.

11

--------------------------------------------------------------------------------



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

"ERISA Event" means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt "prohibited
transaction" (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29); (d) the occurrence of a Reportable Event with respect to any Pension
Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a "complete
withdrawal" or a "partial withdrawal" (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified or the failure of
any "cash or deferred arrangement" under any such ERISA Plan to meet the
requirements of Code Section 401(k); (h) the taking by the PBGC of any steps to
terminate a Pension Plan or appoint a trustee to administer a Pension Plan, or
the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.

"ERISA Plan" means an "employee benefit plan" (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

"Eurocurrency Liabilities" shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

"Eurodollar" means a Dollar denominated deposit in a bank or branch outside of
the United States.

"Eurodollar Loan" means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrower shall pay interest at
the Derived Eurodollar Rate.

12

--------------------------------------------------------------------------------



"Eurodollar Rate" means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Lender in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed as the London
interbank offered rate, as published by Thomson Reuters or Bloomberg (or, if for
any reason such rate is unavailable from Thomson Reuters or Bloomberg, from any
other similar company or service that provides rate quotations comparable to
those currently provided by Thomson Reuters or Bloomberg) for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Eurodollar Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Lender (or an affiliate of
Lender, in Lender's discretion) by prime banks in any Eurodollar market
reasonably selected by Lender, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage.

"Event of Default" means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

"Excess Borrowing Base Availability" means, at any time, the amount equal to the
sum of (a) the Borrowing Base, plus (b) the aggregate amount of unrestricted and
unencumbered cash-on-hand of Borrower located in the United States, minus (c)
the Revolving Credit Exposure.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Swap Obligations" means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party's failure to
constitute an "eligible contract participant" as defined in the Commodity
Exchange Act (determined after giving effect to any "keepwell, support or other
agreement" for the benefit of such Credit Party and any and all guarantees of
such Credit Party's Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.

"Excluded Taxes" means, in the case of Lender, taxes imposed on or measured by
its overall net income or branch profits, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which Lender is organized or in which its principal
office is located.

13

--------------------------------------------------------------------------------



"Failed Financial Covenant" means that term as defined in Section 5.7(b) hereof.

"Failed Testing Period" means that term as defined in Section 5.7(b) hereof.

"Federal Funds Effective Rate" means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "Federal Funds Effective Rate" as of the Closing
Date.

"Financial Officer" means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

"Fixed Charge Coverage Ratio" means, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis, the ratio
of (a) the total of (i) Consolidated EBITDA, minus (ii) Consolidated Unfunded
Capital Expenditures, minus (iii) Consolidated Income Tax Expense paid in cash,
minus (iv) Capital Distributions; to (b) Consolidated Fixed Charges; provided
that, for purposes of calculating the Fixed Charge Coverage Ratio, (A) proceeds
from equity raises of Borrower used to meet debt service requirements on
Convertible Note Indebtedness and, at the option of Borrower, to make payments
on the SGI Seller Note shall be excluded from such calculation until such time
as all proceeds from such equity raises are exhausted, and at which time all
further payments made on debt service requirements, including on Convertible
Note Indebtedness (not serviced via an equity conversion or redemption with
equity as permitted in the Convertible Note Documents) and the SGI Seller Note
(if not serviced with equity proceeds) shall be included in such calculation,
and (B) all payments made prior to the Closing Date with respect to (1)
Convertible Note Indebtedness, and (2) the payoff of the term loan and working
capital loan facilities of Borrower with Wells Fargo Bank, National Association
shall be excluded from such calculation.

"Foreign Account Receivable" means an Account that is an account receivable that
arises out of contracts with or orders from an Account Debtor that is not a
resident of the United States.

"Foreign Subsidiary" means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.

"GAAP" means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.

14

--------------------------------------------------------------------------------



"General Intangibles" means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

"Government Account Receivable" means an Account that is an account receivable
that arises out of contracts with or orders from the United States or any of its
departments, agencies or instrumentalities.

"Governmental Authority" means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.

"Guarantor" means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

"Guarantor of Payment" means each of the Companies designated a "Guarantor of
Payment" on Schedule 1 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall execute
and deliver a Guaranty of Payment to Lender subsequent to the Closing Date.

"Guaranty of Payment" means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

"Hedge Agreement" means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

"Hudson Bay" means Hudson Bay Fund LP, a Delaware limited partnership.

"Imperial Valley Note" means that certain Subordinated Promissory Note, dated
October 1, 2012, executed by Borrower in favor of Imperial Valley Seeds, Inc.,
in the original principal amount of Five Hundred Thousand Dollars ($500,000).

15

--------------------------------------------------------------------------------



"Indebtedness" means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker's acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.

"Intellectual Property Security Agreement" means each Intellectual Property
Security Agreement, executed and delivered by Borrower or a Guarantor of Payment
in favor of Lender, dated as of the Closing Date, and any other Intellectual
Property Security Agreement executed on or after the Closing Date, as the same
may from time to time be amended, restated or otherwise modified.

"Intercreditor Agreement" means the Intercreditor Agreement, executed by Lender
and the Other Senior Lenders, and acknowledged by Borrower, dated as of the date
hereof, and in form and substance satisfactory to Lender, as the same may from
time to time be amended, restated or otherwise modified.

"Interest Adjustment Date" means the last day of each Interest Period.

"Interest Period" means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan), each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as Borrower may select upon notice, as set forth in Section
2.5 hereof; provided that if Borrower shall fail to so select the duration of
any Interest Period at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.

"Inventory" means inventory, as that term is defined in the U.C.C.

16

--------------------------------------------------------------------------------



"Investment Property" means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, "investment property" shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

"Landlord's Waiver" means a landlord's waiver or mortgagee's waiver, each in
form and substance satisfactory to Lender, delivered by a Company in connection
with this Agreement, as such waiver may from time to time be amended, restated
or otherwise modified.

"Lender" means that term as defined in the first paragraph of this Agreement.

"Letter of Credit" means a commercial documentary letter of credit or standby
letter of credit that shall be issued by Lender for the account of Borrower or a
Guarantor of Payment pursuant to Section 2.2(b) hereto, including amendments
thereto, if any, and shall have an expiration date no later than the earlier of
(a) three hundred sixty-four (364) days after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) thirty (30) days prior to the last day of the
Commitment Period.

"Letter of Credit Commitment" means the commitment of Lender to issue Letters of
Credit in an aggregate face amount of up to One Million Dollars ($1,000,000).

"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

"Lien" means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing statement perfecting a security interest or
providing a notice filing (other than a notice filing with respect to a
bailment, a consignment or an operating lease) of a lien or security interest
under the law of any jurisdiction.

"Loan" means a Revolving Loan.

"Loan Documents" means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, the
Intercreditor Agreement, and each Security Document, as any of the foregoing may
from time to time be amended, restated or otherwise modified or replaced, and
any other document delivered pursuant thereto.

"Lockbox" means the post office box rented by and in the name of Borrower in
accordance with Section 7.2(a) hereof.

"Master Agreement" means that Master Agreement entered into between Borrower and
Lender in connection with the cash management services undertaken by Lender on
behalf of Borrower.

17

--------------------------------------------------------------------------------



"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Companies taken as a whole, (c) the rights and remedies of
Lender under any Loan Document, (d) the ability of any Credit Party to perform
any of its material obligations under any Loan Document to which it is a party,
or (e) the legality, validity, binding effect or enforceability against any
Credit Party of any Loan Document to which it is a party.

"Material Indebtedness Agreement" means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of One Million
Dollars ($1,000,000).

"Maximum Rate" means that term as defined in Section 2.3(d) hereof.

"Maximum Revolving Amount" means Twenty Million Dollars ($20,000,000).

"Moody's" means Moody's Investors Service, Inc., and any successor to such
company.

"Multiemployer Plan" means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

"Note" means the Revolving Credit Note, or any other promissory note delivered
pursuant to this Agreement.

"Notice of Loan" means a Notice of Loan in the form of the attached Exhibit C.

"Obligations" means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by Borrower to Lender (or an affiliate of
Lender) pursuant to this Agreement and the other Loan Documents, and includes
the principal of and interest on all Loans, and all obligations of Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each renewal,
extension, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all obligations and
liabilities of any Company now existing or hereafter incurred under, arising out
of, or in connection with any Hedge Agreement with Lender (or an affiliate of
Lender); (e) every other liability, now or hereafter owing to Lender or any
affiliate of Lender by any Company, and includes, without limitation, every
liability, whether owing by only Borrower or by Borrower with one or more others
in a several, joint or joint and several capacity, whether owing absolutely or
contingently, whether created by note, overdraft, guaranty of payment or other
contract or by quasi-contract, tort, statute or other operation of law, whether
incurred directly to Lender (or such affiliate) or acquired by Lender (or such
affiliate) by purchase, pledge or otherwise and whether participated to or from
Lender (or such affiliate) in whole or in part; and (f) all Related Expenses;
provided that Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

18

--------------------------------------------------------------------------------



"Operating Account" means a commercial Deposit Account designated "operating
account" and maintained by Borrower with Lender, without liability of Lender to
pay interest thereon, from which account Borrower shall have the right to
withdraw funds until Lender terminates such right after the occurrence of a
Default or an Event of Default.

"Operating Leases" means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

"Organizational Documents" means, with respect to any Person (other than an
individual), such Person's Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

"Other Senior Debt Documents" means the Convertible Note Documents and the
Pioneer Loan Documents.

"Other Senior Indebtedness" means the Convertible Note Indebtedness and the
indebtedness owing under the Pioneer Loan Documents.

"Other Senior Lenders" means the holders of the Other Senior Indebtedness.

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

"PBGC" means the Pension Benefit Guaranty Corporation, and its successor.

"Pension Plan" means an ERISA Plan that is a "pension plan" (within the meaning
of ERISA Section 3(2)).

"Permitted Discretion" means a determination made by Lender in good faith and in
the exercise of its reasonable (from the perspective of a secured asset-based
lender) business judgment.

"Person" means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

19

--------------------------------------------------------------------------------



"Pioneer" means Pioneer Hi-Bred International, Inc., an Iowa corporation.

"Pioneer Promissory Note" means that certain Promissory Note, dated as of
December 31, 2014, executed by Borrower in favor of Pioneer in the original
principal amount of Fifteen Million Dollars ($15,000,000).

"Pioneer Loan Documents" means the Pioneer Promissory Note and each other loan
agreement executed in connection therewith, as any of the foregoing may from
time to time be amended, restated or otherwise modified.

"Pledge Agreement" means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered to Lender by Borrower or a Guarantor of
Payment, as applicable, and any other Pledge Agreement executed by any other
Person on or after the Closing Date, as any of the foregoing may from time to
time be amended, restated or otherwise modified.

"Pledged Notes" means the promissory notes payable to Borrower, as described on
Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to Borrower.

"Pledged Securities" means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary. (Schedule 2 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

"Prime Rate" means the interest rate established from time to time by Lender as
Lender's prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Lender for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

"Proceeds" means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of Lender to Proceeds specifically set forth herein, or indicated in any
financing statement, shall never constitute an express or implied authorization
on the part of Lender to a Company's sale, exchange, collection, or other
disposition of any or all of the collateral securing the Obligations.

20

--------------------------------------------------------------------------------



"Processor's Waiver" means a processor's waiver (or similar agreement), in form
and substance reasonably satisfactory to Lender, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

"Regularly Scheduled Payment Date" means the first day of each calendar month.

"Related Expenses" means any and all reasonable costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
attorneys' fees, legal expenses, judgments, suits and disbursements) (a)
incurred by, imposed upon or asserted against, Lender in any attempt by Lender
to (i) enforce this Agreement or any other Loan Document or obtain, preserve,
perfect or enforce any security interest evidenced by any Loan Document; (ii)
obtain payment, performance or observance of any and all of the Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Obligations or any part thereof, including, without
limitation, costs and expenses for appraisals, assessments and audits of any
Company or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.

"Related Writing" means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to Lender pursuant to or
otherwise in connection with this Agreement.

"Reportable Event" means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.

"Requirement of Law" means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

"Reserve" or "Reserves" means any amount that Lender reserves, without
duplication, pursuant to Section 2.12 hereof, against the Borrowing Base.

"Reserve Percentage" means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in Cleveland, Ohio, in respect of Eurocurrency Liabilities. The
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

"Restricted Payment" means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness or Other Senior Indebtedness, or (c) any amount paid by such
Company in respect of any management, consulting or other similar arrangement
with any equity holder (other than a Company) of a Company or an Affiliate.

21

--------------------------------------------------------------------------------



"Revolving Credit Commitment" means the obligation hereunder of Lender, during
the Commitment Period, to make Revolving Loans and to issue Letters of Credit,
up to an aggregate principal amount outstanding at any time equal to the lesser
of (a) the Borrowing Base, or (b) the Maximum Revolving Amount.

"Revolving Credit Exposure" means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, and (b) the Letter of
Credit Exposure.

"Revolving Credit Note" means the Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4 hereof.

"Revolving Loan" means a loan made to Borrower by Lender in accordance with
Section 2.2(a) hereof.

"S&W Australia" means S&W Seed Australia Pty Ltd, a proprietary limited company
organized under the laws of Australia.

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty's Treasury of the United Kingdom.

"Securities Account" means a securities account, as that term is defined in the
U.C.C.

"Securities Account Control Agreement" means each Securities Account Control
Agreement among a Credit Party, Lender and a Securities Intermediary, dated on
or after the Closing Date, to be in form and substance satisfactory to Lender,
as the same may from time to time be amended, restated or otherwise modified.

"Securities Intermediary" means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

"Security Account" means a commercial Deposit Account maintained with Lender,
without liability by Lender to pay interest thereon, as described in Section
7.2(e) hereof.

"Security Agreement" means each Security Agreement executed and delivered to
Lender by a Guarantor of Payment, dated on or after the Closing Date, as the
same may from time to time be amended, restated or otherwise modified.

22

--------------------------------------------------------------------------------



"Security Document" means each Security Agreement, each Pledge Agreement, each
Intellectual Property Security Agreement, each Processor's Waiver, each
Consignee's Waiver, each Landlord's Waiver, each Bailee's Waiver, each Control
Agreement, each U.C.C. Financing Statement or similar filing as to a
jurisdiction located outside of the United States filed in connection herewith
or perfecting any interest created in any of the foregoing documents, and any
other document pursuant to which any Lien is granted by a Company or any other
Person to Lender, as security for the Obligations, or any part thereof, and each
other agreement executed or provided to Lender in connection with any of the
foregoing, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced.

"SGI Seller Note" means that certain Subordinated Promissory Note, dated as of
April 2, 2013, made by S&W Australia in favor of Bungalally Nominees Pty Ltd
(ACN 007 932 872) as trustee for the Bungalally Trust, Dennis Charles Jury and
Deborah Anne Bain as trustees for the Jury Bain Family Trust, Mendelian
Enterprises Pty Ltd (ACN 081 586 816) as trustee for the Ithaca Trust, Mark
James Harvey and Helen Maree Harvey as trustees for the C.R.A. Trust, in the
original principal amount of Three Million Dollars ($3,000,000).

"Standard & Poor's" means Standard & Poor's Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

"StuckyNet System" means the StuckyNet-Link internet-based communication system
utilized by Lender.

"Subordinated Indebtedness" means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to Lender) in favor of the prior payment in full of the
Obligations.

"Subsidiary" means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

"Swap Obligations" means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

23

--------------------------------------------------------------------------------



"Taxes" means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

"Total Commitment Amount" means the principal amount of Twenty Million Dollars
($20,000,000).

"Total Revolving Credit Availability" means, at any time, the amount equal to
the sum of (a) the Revolving Credit Commitment, plus (b) the aggregate amount of
unrestricted and unencumbered cash-on-hand of Borrower located in the United
States, minus (c) the Revolving Credit Exposure.

"U.C.C." means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

"U.C.C. Financing Statement" means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

"United States" means the United States of America, its several states and its
territories.

"Voting Power" means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

"Welfare Plan" means an ERISA Plan that is a "welfare plan" within the meaning
of ERISA Section 3(l).

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit. Subject to the terms and conditions of
this Agreement, Lender shall make Loans to Borrower, and issue Letters of Credit
at the request of Borrower, in such aggregate amount as Borrower shall request
pursuant to the Commitment; provided that in no event shall the aggregate
principal amount of all Loans and Letters of Credit outstanding under this
Agreement be in excess of the Total Commitment Amount. The Loans may be made as
Revolving Loans as described in Section 2.2(a) hereof, and Letters of Credit may
be issued in accordance with Sections 2.2(b) hereof.

24

--------------------------------------------------------------------------------



Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, Lender shall make a Revolving Loan or Revolving
Loans to Borrower in such amount or amounts as Borrower, through an Authorized
Officer, may from time to time request, but not exceeding in aggregate principal
amount at any time outstanding hereunder the Revolving Credit Commitment, when
such Revolving Loans are combined with the Letter of Credit Exposure. Borrower
shall have the option, subject to the terms and conditions set forth herein, to
borrow Revolving Loans, maturing on the last day of the Commitment Period, by
means of any combination of Base Rate Loans or Eurodollar Loans. Subject to the
provisions of this Agreement, Borrower shall be entitled under this Section
2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period. The aggregate outstanding amount of all Revolving Loans shall
be payable in full on the last day of the Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, Lender shall issue such Letters of Credit for the account of
Borrower or a Guarantor of Payment, as Borrower may from time to time request.
Borrower shall not request any Letter of Credit (and Lender shall not be
obligated to issue any Letter of Credit) if, after giving effect thereto, (A)
the Letter of Credit Exposure would exceed the Letter of Credit Commitment, or
(B) the Revolving Credit Exposure would exceed the Revolving Credit Commitment.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Lender by an Authorized Officer not later than 11:00 A.M. (Eastern
time) three Business Days prior to the date of the proposed issuance of the
Letter of Credit. Each such request shall be in a form acceptable to Lender and
shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to Lender an appropriate application and agreement,
being in the standard form of Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by Lender.

(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of Borrower or a Guarantor of
Payment, Borrower agrees to pay to Lender issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

25

--------------------------------------------------------------------------------

(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of Borrower or a Guarantor of Payment, Borrower agrees to
(A) pay to Lender a non-refundable commission based upon the face amount of such
Letter of Credit, which shall be paid quarterly in arrears, on the first day of
each January, April, July and October of each year, at a rate per annum equal to
the Applicable Margin for Eurodollar Loans (in effect on such date) multiplied
by the face amount of such Letter of Credit; (B) pay to Lender, a fronting fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of per annum equal to fifteen (15.00) basis
points multiplied by the face amount of such Letter of Credit; and (C) pay to
Lender, such other issuance, amendment, renewal, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, unless the amount drawn is reimbursed by Borrower, within
one Business Day of the date of the drawing of such Letter of Credit, the amount
outstanding thereunder shall be deemed to be a Revolving Loan to Borrower,
subject to the provisions of Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(c) hereof), and shall be evidenced by the
Revolving Credit Note. Each such Revolving Loan shall be deemed to be a Base
Rate Loan unless otherwise requested by and available to Borrower hereunder.
Lender is hereby authorized to record on its records relating to the Revolving
Credit Note the amounts paid and not reimbursed on the Letters of Credit.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. Borrower shall pay interest on the unpaid principal amount
of a Revolving Loan that is a Base Rate Loan outstanding from time to time from
the date thereof until paid at the Derived Base Rate from time to time in
effect. Interest on such Base Rate Loan shall be payable, commencing October 1,
2015 and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.

(ii) Eurodollar Loans. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto, at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

26

--------------------------------------------------------------------------------



(b) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by three percent (3%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate.

(c) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the "Maximum Rate"). If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable law, (i) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations.

Section 2.4. Evidence of Indebtedness. The obligation of Borrower to repay the
Revolving Loans and to pay interest thereon shall be evidenced by a Revolving
Credit Note of Borrower.

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. Borrower, through an Authorized Officer,
shall provide to Lender a Notice of Loan prior to (i) 11:00 A.M. (Eastern time)
on the proposed date of borrowing of, or conversion of a Loan to, a Base Rate
Loan, and (ii) 11:00 A.M. (Eastern time) three Business Days prior to the
proposed date of borrowing of, continuation of, or conversion of a Loan to, a
Eurodollar Loan. Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

(b) Conversion and Continuation of Loans.

(i) At the request of Borrower to Lender, subject to the notice and other
provisions of this Agreement, Lender shall convert a Base Rate Loan to one or
more Eurodollar Loans at any time and shall convert a Eurodollar Loan to a Base
Rate Loan on any Interest Adjustment Date applicable thereto.

(ii) At the request of Borrower to Lender, subject to the notice and other
provisions of this Agreement, Lender shall continue one or more Eurodollar Loans
as of the end of the applicable Interest Period as a new Eurodollar Loan with a
new Interest Period.

27

--------------------------------------------------------------------------------



(c) Minimum Amount for Eurodollar Loans. Each request for a Eurodollar Loan
shall be in an amount of not less than One Million Dollars ($1,000,000),
increased by increments of Five Hundred Thousand Dollars ($500,000).

(d) Interest Periods. Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by Borrower shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments to Lender. All payments of principal, interest and commitment and
other fees shall be made to Lender in Dollars in immediately available funds.
Lender shall record (i) any principal, interest or other payment, and (ii) the
principal amounts of Base Rate Loans and Eurodollar Loans, and all prepayments
thereof and the applicable dates, including Interest Periods, with respect
thereto, by such method as Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of Borrower
under this Agreement or any Note. The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of Lender shall be rebuttably
presumptive evidence with respect to such information, including the amounts of
principal, interest and fees owing to Lender.

(c) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

Section 2.7. Prepayment.

(a) Right to Prepay. Borrower shall have the right at any time or from time to
time to prepay all or any part of the principal amount of the Loans then
outstanding, as designated by Borrower. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment, any amount
payable under Article III hereof with respect to the amount being prepaid and
any early termination fee payable under Section 2.8(d) hereof. Prepayments of
Base Rate Loans shall be without any premium or penalty, other than any
prepayment fees, penalties or other charges that may be contained in any Hedge
Agreement and, if applicable, as set forth in Section 2.8(d) hereof.

28

--------------------------------------------------------------------------------



(b) Notice of Prepayment. Borrower shall give Lender irrevocable written notice
of prepayment of (i) a Base Rate Loan by no later than 11:00 A.M. (Eastern time)
on the Business Day on which such prepayment is to be made, and (ii) a
Eurodollar Loan by no later than 1:00 P.M. (Eastern time) three Business Days
before the Business Day on which such prepayment is to be made.

(c) Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of One Million
Dollars ($1,000,000), or the principal amount of such Loan, except in the case
of a mandatory payment pursuant to Section 2.10 or Article III hereof.

Section 2.8. Commitment and Other Fees .

(a) Commitment Fee. Borrower shall pay to Lender, as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the last day of the Commitment Period, payable monthly, at a rate per
annum equal to (A) one-fourth percent (1/4%), multiplied by (B) (1) the average
daily Maximum Revolving Amount in effect during such month, minus (2) the
average daily Revolving Credit Exposure during such month. The commitment fee
shall be payable in arrears, on October 1, 2015 and continuing on each Regularly
Scheduled Payment Date thereafter, and on the last day of the Commitment Period.

(b) Administration Fee. Borrower shall pay to Lender, on the Closing Date and on
each anniversary of the Closing Date, an administrative fee in the amount of
Twelve Thousand Dollars ($12,000).

(c) Collateral Audit and Appraisal Fees. Borrower shall promptly reimburse
Lender, for all costs and expenses relating to any collateral assessment that
may be conducted from time to time by or on behalf of Lender, the scope and
frequency of which shall be in the sole discretion of Lender; provided that,
absent an Event of Default, Borrower need not reimburse Lender for more than
four collateral field audits during a calendar year.

(d) Early Termination Fee. If Borrower terminates or reduces in whole the
Revolving Credit Commitment (the "Early Termination Event"), then Borrower shall
pay to Lender an early termination fee in an amount equal to:

(A) if the Early Termination Event shall occur prior to the first anniversary of
the Closing Date, two percent (2%) of the average of the Total Commitment Amount
as in effect on the last day of each calendar month from the Closing Date to the
date of the Early Termination Event; or

(B) if the Early Termination Event shall occur on or after the first anniversary
of the Closing Date but prior to the second anniversary of the Closing Date, one
percent (1%) of the average of the Total Commitment Amount as in effect on the
last day of each of the twelve (12) calendar months immediately preceding the
date of the Early Termination Event;

29

--------------------------------------------------------------------------------



provided that, if the Commitment is terminated pursuant to a refinancing from
Lender (or an affiliate of Lender), then the early termination fees set forth in
this subsection (d) shall not be applicable.

(e) Authorization to Debit Account. Borrower hereby agrees that Lender has the
right to debit from any Deposit Account of Borrower, amounts owing to Lender by
Borrower under this Agreement and the other Loan Documents for payment of fees,
expenses and other amounts incurred or owing in connection therewith.

Section 2.9. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.10. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

(b) Application of Mandatory Payments. Unless otherwise designated by Borrower,
each prepayment pursuant to Section 2.10(a) hereof shall be applied to the
Commitment in the following order (i) first, to outstanding Base Rate Loans, and
(ii) second, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(c) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.10 shall be subject to the prepayment provisions set forth in
Article III hereof.

Section 2.11. Swap Obligations Make-Well Provision. Borrower, to the extent that
it is an "eligible contract participant" as defined in the Commodity Exchange
Act, hereby absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Credit Party in order for such Credit Party to honor its obligations under the
Loan Documents in respect of the Swap Obligations. The obligations of Borrower
under this Section 2.11 shall remain in full force and effect until all
Obligations are paid in full. Borrower intends that this Section 2.11
constitute, and this Section 2.11 shall be deemed to constitute, a "keepwell,
support, or other agreement" for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 2.12. Establishment of Reserves. Lender shall have the right, from time
to time, in the exercise of its Permitted Discretion, to establish Reserves
(including Reserves for grower

30

--------------------------------------------------------------------------------



payables) in such amounts and with respect to such matters as Lender deems
necessary or appropriate, and to increase or decrease such Reserves. In
exercising its reasonable credit judgment, Lender may take into account factors
that (a) will or could reasonably be expected to adversely affect the value of
any collateral securing the Obligations, the enforceability or priority of the
Liens of Lender or the amount that Lender would be likely to receive in the
liquidation of such collateral, or (b) may demonstrate that any collateral
report or financial information concerning Borrower is incomplete, inaccurate or
misleading in any material respect. In exercising its reasonable credit
judgment, Reserves may be established against anticipated obligations,
contingencies or conditions affecting the Companies, including, without
limitation, (i) tax liabilities and other obligations owing to Governmental
Authorities, (ii) asserted litigation liabilities, (iii) anticipated remediation
for compliance with Environmental Laws, (iv) obligations owing to any lessor of
real property, any warehouseman, any processor or any mortgagor on third party
mortgaged sites, (v) obligations or liabilities of the Companies under Hedge
Agreements, and (vi) cash management obligations. Reserves may also be
established with respect to the dilution of accounts receivable and other
results of field examinations, and in respect of accounts payable of Borrower
and its Subsidiaries then outstanding to growers or suppliers of agricultural
products.

Section 2.13. Record of Advances; Application of Collections.

(a) Maintenance of Record of Advances. Lender shall maintain records in respect
of Borrower that shall reflect (i) the aggregate outstanding principal amount of
Revolving Loans and accrued interest, (ii) the unreimbursed Letter of Credit
drawings, and (iii) all other Obligations that shall have become payable
hereunder (the "Advance Record"). Each entry by Lender in the Advance Record
shall be, to the extent permitted by applicable law and absent manifest error,
prima facie evidence of the data entered. Such entries by Lender shall not be a
condition to Borrower's obligation to repay the Obligations.

(b) Charges, Credits and Reports. Borrower hereby authorizes Lender to charge
the Advance Record with all Revolving Loans and all other Obligations under this
Agreement or any other Loan Document. The Advance Record will be credited in
accordance with the provisions of this Agreement with all payments received by
Lender directly from Borrower or any other Credit Party or otherwise for the
account of Borrower or any other Credit Party pursuant to this Agreement. Lender
shall send Borrower monthly statements in accordance with Lender's standard
procedures. Any and all such periodic or other statements or reconciliations of
the Advance Record shall be final, binding and conclusive upon Borrower and the
other Credit Parties in all respects, absent manifest error, unless Lender
receives specific written objection thereto from Borrower within thirty (30)
Business Days after such statements or reconciliation shall have been sent to
Borrower.

(c) Application of Specific Payments. Except for the crediting to the Advance
Record of Collections deposited to the Cash Collateral Account as provided
below, Borrower shall make all other payments to be made by Borrower under this
Agreement with respect to the Obligations not later than 2:00 P.M. (Eastern
time) on the day when due, without setoff, counterclaim, defense or deduction of
any kind. Payments received after 2:00 P.M. (Eastern time) shall be deemed to
have been received on the next Business Day. Prior to the occurrence of an Event
of Default, Borrower may specify to Lender the Obligations to which such payment
is to be applied. If Borrower does not specify an application for such payment
or if an Event of Default has occurred, Lender shall apply such payment in its
discretion.

31

--------------------------------------------------------------------------------



(d) Crediting of Collections. For the purpose of calculating interest on the
Obligations and determining the aggregate amount of Loans outstanding, the
amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections deposited into the Cash
Collateral Account shall be credited to the account of Borrower (as reflected in
the Advance Record) on the next Business Day after the Business Day on which
Lender has received notice of the deposit of the proceeds of such Collections
into the Cash Collateral Account (including automated clearinghouse and federal
wire transfers); provided that, immediately available funds shall be applied on
the same Business Day. Such Collections shall be credited as follows: (i) first
to any costs and expenses due under this Agreement, (ii) second, to any fees due
and payable under this Agreement, (iii) third, to Base Rate Loans, and (iv)
fourth, to Eurodollar Loans. From time to time, upon advance written notice to
Borrower, Lender may adopt such additional or modified regulations and
procedures as Lender may deem reasonable and appropriate with respect to the
operation of the Cash Collateral Account and not substantially inconsistent with
the terms of this Agreement.

(e) Application of Deposits in Cash Collateral Account. Deposits of Collections
to the Cash Collateral Account shall be credited to the Advance Record of
Borrower on a daily basis in accordance with subsection (d) above, and thereby
reduce the Revolving Credit Exposure (other than in respect of the undrawn
amount of any Letter of Credit outstanding), as Lender may choose, in its sole
discretion; provided that, prior to the occurrence of an Event of Default,
Lender will use reasonable efforts to avoid applications of payments that would
cause prepayment of a Eurodollar Loan prior to the expiration of the applicable
Interest Period. Upon payment in full of the Obligations and the termination of
the Commitment, deposits of Collections to the Cash Collateral Account shall be
credited by Lender as directed by Borrower.

ARTICLE III. ADDITIONAL PROVISIONS
RELATING TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Loan made by it, or change the
basis of taxation of payments to Lender in respect thereof (except for Taxes and
Excluded Taxes which are governed by Section 3.2 hereof);

32

--------------------------------------------------------------------------------

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Lender that is
not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on Lender any other condition;

and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Borrower shall pay to Lender, promptly after
receipt of a written request therefor, any additional amounts necessary to
compensate Lender for such increased cost or reduced amount receivable. If
Lender becomes entitled to claim any additional amounts pursuant to this
subsection (a), Lender shall promptly notify Borrower of the event by reason of
which it has become so entitled.

(b) If Lender shall have determined that, after the Closing Date, the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by Lender or any corporation
controlling Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on Lender's or
such corporation's capital as a consequence of its obligations hereunder, or
under or in respect of any Letter of Credit, to a level below that which Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration the policies of Lender or such corporation
with respect to capital adequacy and liquidity), then from time to time, upon
submission by Lender to Borrower of a written request therefor (which shall
include the method for calculating such amount), Borrower shall promptly pay or
cause to be paid to Lender such additional amount or amounts as will compensate
Lender or such corporation for such reduction.

(c) For purposes of this Section 3.1 and Section 3.4(a) hereof, the Dodd-Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.

(d) A certificate as to any additional amounts payable pursuant to this Section
3.1 submitted by Lender to Borrower shall be conclusive absent manifest error.
In determining any such additional amounts, Lender may use any method of
averaging and attribution that it (in its sole discretion) shall deem
applicable. The obligations of Borrower pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 3.2. Taxes.

33

--------------------------------------------------------------------------------



(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to Lender hereunder, the amounts
so payable to Lender shall be increased to the extent necessary to yield to
Lender (after deducting, withholding and payment of all Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, Borrower
shall send to Lender a certified copy of an original official receipt received
by such Credit Party showing payment thereof or other evidence of payment
reasonably acceptable to Lender. If such Credit Party shall fail to pay any
Taxes or Other Taxes when due to the appropriate Governmental Authority or fails
to remit to Lender the required receipts or other required documentary evidence,
such Credit Party and Borrower shall indemnify Lender on demand for any
incremental Taxes or Other Taxes paid or payable by Lender as a result of any
such failure.

(c) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. Borrower agrees to indemnify Lender, promptly after
receipt of a written request therefor, and to hold Lender harmless from, any
loss or expense that Lender may sustain or incur as a consequence of (a) default
by Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after Borrower has given a notice (including a written or
verbal notice that is subsequently revoked) requesting the same in accordance
with the provisions of this Agreement, (b) default by Borrower in making any
prepayment of or conversion from Eurodollar Loans after Borrower has given a
notice (including a written or verbal notice that is subsequently revoked)
thereof in accordance with the provisions of this Agreement, (c) the making of a
prepayment of a Eurodollar Loan on a day that is not the last day of an Interest
Period applicable thereto or (d) any conversion of a Eurodollar Loan to a Base
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto. Such indemnification shall be in an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amounts so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein over (ii) the amount of interest (as determined by Lender) that would
have accrued to Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the appropriate London interbank market,
along with any administration fee charged by Lender. A certificate as to any
amounts payable pursuant to this Section 3.3 submitted to Borrower by Lender
shall be conclusive absent manifest error. The obligations of Borrower pursuant
to this Section 3.3 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

34

--------------------------------------------------------------------------------



Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If Lender shall determine (which determination shall, upon notice thereof to
Borrower, be conclusive and binding on Borrower) that, after the Closing Date,
(i) the introduction of or any change in or in the interpretation of any law
makes it unlawful, or (ii) any Governmental Authority asserts that it is
unlawful, for Lender to make or continue any Loan as, or to convert (if
permitted pursuant to this Agreement) any Loan into, a Eurodollar Loan, the
obligations of Lender to make, continue or convert into any such Eurodollar Loan
shall, upon such determination, be suspended until Lender shall notify Borrower
that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b) If Lender determines that for any reason adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to Lender of funding such Loan, Lender
will promptly so notify Borrower. Thereafter, the obligation of Lender to make
or maintain such Eurodollar Loan shall be suspended until Lender revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

Section 3.5. Funding. Lender may, but shall not be required to, make Eurodollar
Loans hereunder with funds obtained outside the United States.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of Lender to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) Borrower shall have submitted a Notice of Loan (or with respect to a Letter
of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

35

--------------------------------------------------------------------------------



(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and (d)
above.

Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of Lender to participate in the first Credit Event is subject to
Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:

(a) Revolving Credit Note. Borrower shall have executed and delivered to Lender
the Revolving Credit Note.

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to Lender (i) a Guaranty of Payment, in form and substance
satisfactory to Lender, and (ii) a Security Agreement and such other documents
or instruments, as may be required by Lender to create or perfect the Liens of
Lender in the assets of such Guarantor of Payment, all to be in form and
substance satisfactory to Lender.

(c) Pledge Agreements. Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to Lender, a Pledge Agreement,
in form and substance satisfactory to Lender, with respect to the Pledged
Securities, (ii) executed and delivered to Lender, appropriate transfer powers
for each of the Pledged Securities that are certificated, and (iii) delivered to
Lender, the Pledged Securities (to the extent such Pledged Securities are
certificated).

(d) Intellectual Property Security Agreements. Borrower and each Guarantor of
Payment that owns federally registered intellectual property shall have executed
and delivered to Lender an Intellectual Property Security Agreement, in form and
substance satisfactory to Lender.

(e) Landlords' Waivers and Mortgagees' Waivers. Borrower shall have delivered a
Landlord's Waiver and a mortgagee's waiver, if applicable, each in form and
substance satisfactory to Lender, for each location of a Credit Party where any
of the collateral securing any part of the Obligations is located, unless such
location is owned by the Company that owns the collateral located there.

(f) Processors' Waivers. Borrower shall have delivered a Processor's Waiver for
each location where a Credit Party maintains any Inventory with a processor,
together with filed U.C.C. Financing Statements, in form and substance
satisfactory to Lender.

(g) Intercreditor Agreement. Borrower shall have delivered the Intercreditor
Agreement, fully executed by each Other Senior Lender, in form and substance
satisfactory to Lender. In addition, Borrower shall have delivered to Lender a
copy of the Other Senior Debt Documents, certified by an officer of Borrower as
being true and complete.

36

--------------------------------------------------------------------------------



(h) Lien Searches. With respect to the property owned or leased by each Credit
Party, and any other property securing the Obligations, Borrower shall have
caused to be delivered to Lender (i) the results of Uniform Commercial Code lien
searches, satisfactory to Lender; (ii) the results of federal and state tax lien
and judicial lien searches, satisfactory to Lender; and (iii) Uniform Commercial
Code termination statements reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

(i) Officer's Certificate, Resolutions, Organizational Documents. Borrower shall
have delivered to Lender an officer's certificate (or comparable domestic or
foreign documents) certifying the names of the officers of each Credit Party
authorized to sign the Loan Documents, together with the true signatures of such
officers and certified copies of (i) the resolutions of the board of directors
(or comparable domestic or foreign documents) of such Credit Party evidencing
approval of the execution, delivery and performance of the Loan Documents and
the execution and performance of other Related Writings to which such Credit
Party is a party, and the consummation of the transactions contemplated thereby,
and (ii) the Organizational Documents of such Credit Party.

(j) Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Lender a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State in the state or states where
Borrower is incorporated or qualified as a foreign entity.

(k) Legal Opinion. Borrower shall have delivered to Lender an opinion of counsel
for Borrower, in form and substance satisfactory to Lender.

(l) Insurance Policies. Borrower shall have delivered to Lender certificates of
insurance on ACORD 25 and 27 or 28 form and proof of endorsements satisfactory
to Lender, providing for adequate personal property and liability insurance for
each Company, with Lender listed as lender's loss payee and additional insured,
as appropriate.

(m) Cash Management Systems. Borrower shall have established (i) the cash
management system, specified in Section 7.2 hereof, and executed the Master
Agreement, in form and substance satisfactory to Lender, and (ii) a Cash
Collateral Account, Operating Account, Controlled Disbursement Account and
Lockbox arrangement, in each case satisfactory to Lender.

(n) Customer List. Borrower shall have delivered to Lender a complete list of
all Account Debtors of Borrower, including but not limited to the name, address
and contact information of each such Account Debtor, in form and detail
satisfactory to Lender.

37

--------------------------------------------------------------------------------



(o) Financial Reports. Borrower shall have delivered to Lender (i) internally
prepared financial statements of Borrower for the fiscal quarter ended March 31,
2015, (ii) audited financial statements of Borrower for the fiscal years ended
June 30, 2014, June 30, 2013 and June 30, 2012; in each case, prepared on a
Consolidated basis, in form and substance satisfactory to Lender, and (iii) all
management letters and reports prepared by independent public accountants for
the fiscal years ended June 30, 2014, June 30, 2013 and June 30, 2012.

(p) Pro-Forma Projections. Borrower shall have delivered to Lender annual
pro-forma projections of financial statements (which report shall include
balance sheets and statements of income (loss) and cash-flow) of Borrower for
the fiscal years ending June 30, 2016 and June 30, 2017, prepared on a
Consolidated basis, in form and substance satisfactory to Lender.

(q) Collateral Audit / Pre-Close Collateral Roll-Forward Exam. Lender shall have
received the results of a collateral audit, including, at the option of Lender,
a pre-closing collateral roll-forward exam, in each case to be in form and
substance satisfactory to Lender.

(r) Total Revolving Credit Availability. On the Closing Date, the Total
Revolving Credit Availability shall be no less than Two Million Dollars
($2,000,000); provided that, for purposes of calculating the Total Revolving
Credit Availability under this Section 4.2(u), the denominator shall also
include, without duplication, (i) any fees and expenses due under Section 4.2(s)
hereof, and (ii) any accounts payable of Borrower with balances over sixty (60)
days past due.

(s) Closing Fee/Legal Fees and Expenses. Borrower shall have paid to Lender on
the Closing Date (i) a closing fee of Seventy-Five Thousand Dollars ($75,000),
and (ii) all costs and expenses of Lender, including but not limited to all
legal fees and expenses of Lender in connection with the preparation and
negotiation of the Loan Documents.

(t) Advertising Permission Letter. Borrower shall have delivered to Lender an
advertising permission letter, authorizing Lender to publicize the transaction
and specifically to use the name of Borrower in connection with "tombstone"
advertisements in one or more publications selected by Lender.

(u) Existing Credit Agreement. Borrower shall have terminated the Credit
Agreement between Borrower and Wells Fargo Bank, National Association, dated as
of February 1, 2014, as amended, which termination shall be deemed to have
occurred upon payment in full of all of the Indebtedness outstanding thereunder
and termination of the commitments established therein.

(v) Closing Certificate. Borrower shall have delivered to Lender an officer's
certificate certifying that, as of the Closing Date, (i) all conditions
precedent set forth in this Article IV have been satisfied, (ii) no Default or
Event of Default exists or immediately after the first Credit Event will exist,
(iii) the Total Revolving Credit Availability, as calculated pursuant to Section
4.2(r) hereof, is no less than Two Million Dollars ($2,000,000), and (iv) each
of the representations and warranties contained in Article VI hereof are true
and correct as of the Closing Date.

38

--------------------------------------------------------------------------------



(w) Letter of Direction. Borrower shall have delivered to Lender a letter of
direction authorizing Lender to disburse the proceeds of the Loans, which letter
of direction includes the authorization to transfer funds under this Agreement
and the wire instructions that set forth the locations to which such funds shall
be sent.

(x) No Material Adverse Change. No material adverse change, in the opinion of
Lender, shall have occurred in the financial condition, operations or prospects
of the Companies taken as a whole since June 30, 2014.

(y) Miscellaneous. Borrower shall have provided to Lender such other items and
shall have satisfied such other conditions as may be reasonably required by
Lender.

Section 4.3. Post-Closing Conditions. No later than ninety (90) days after the
Closing Date (unless a longer period is agreed to in writing by Lender), the
Credit Parties shall close each Deposit Account (other than with respect to
Deposit Accounts permitted to remain open pursuant to the terms of Section
5.21(d) hereof) maintained by a Company at any financial institution other than
Lender.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as may be acceptable to Lender, with provisions
reasonably satisfactory to Lender for, with respect to Credit Parties, payment
of all losses thereunder to Lender and such Credit Party as their interests may
appear (with lender's loss payable and additional insured endorsements, as
appropriate, in favor of Lender), and, if required by Lender, Borrower shall
deposit the policies with Lender. Any such policies of insurance shall provide
for no fewer than thirty (30) days prior written notice of cancellation to
Lender. Subject to the Intercreditor Agreement, any sums received by Lender in
payment of insurance losses, returns, or unearned premiums under the policies
may, at the option of Lender, be applied upon the Obligations whether or not the
same is then due and payable, or may be delivered to the Credit Parties for the
purpose of replacing, repairing, or restoring the insured property. Lender is
hereby authorized to act as attorney-in-fact for the Credit Parties in
obtaining, adjusting, settling and canceling such insurance and indorsing any
drafts. In the event of failure to provide such insurance as herein provided,
Lender may, at its option, provide such insurance and Borrower shall pay to
Lender, upon demand, the cost thereof. Should Borrower fail to pay such sum to
Lender upon demand, interest shall accrue thereon, from the date of demand until
paid in full, at the Default Rate. Within ten days of Lender's written request,
Borrower shall furnish to Lender such information about the insurance of the
Companies as Lender may from time to time reasonably request, which information
shall be prepared in form and detail satisfactory to Lender and certified by a
Financial Officer.

39

--------------------------------------------------------------------------------



Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. 206-207) or any comparable provisions; and (c) all of its other material
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue.

Section 5.3. Financial Statements, Collateral Reporting and Information.

(a) Borrowing Base. Borrower shall deliver to Lender, as frequently as Lender
may request, but no less frequently than by 5:00 P.M. (Eastern time) twenty (20)
days after the end of each calendar month (or the next Business Day if such day
is not a Business Day), a Borrowing Base Certificate (for the period ending on
the last day of the prior calendar month) prepared and certified by a Financial
Officer. Each such Borrowing Base Certificate shall be updated for all activity
(sales, billings, collections, credits and similar information) impacting the
accounts receivable of Borrower from the date of the immediately preceding
Borrowing Base Certificate to the date of such Borrowing Base Certificate. The
amount of Eligible Inventory and the determination as to which accounts
receivable constitute Eligible Accounts Receivable to be included on each
applicable Borrowing Base Certificate shall, absent a request from Lender that
such amounts be calculated more frequently, be the amount that is calculated and
updated monthly pursuant to subsections (e) and (f) below.

(b) Quarterly Financials. Borrower shall deliver to Lender, within forty-five
(45) days after the end of each quarterly period of each fiscal year of
Borrower, balance sheets of Borrower as of the end of such period and statements
of income (loss), stockholders' equity and cash flow for the quarter and fiscal
year-to-date periods, all prepared on a Consolidated basis, in form and detail
satisfactory to Lender and certified by a Financial Officer.

(c) Annual Audit Report. Borrower shall deliver to Lender, within ninety (90)
days after the end of each fiscal year of Borrower, an annual audit report of
Borrower for that year prepared on a Consolidated basis, in form and detail
satisfactory to Lender and certified by an unqualified opinion of an independent
public accountant satisfactory to Lender, which report shall include balance
sheets and statements of income (loss), stockholders' equity and cash-flow for
that period.

(d) Compliance Certificate. Borrower shall deliver to Lender, concurrently with
the delivery of the financial statements set forth in subsections (b) and (c)
above, a Compliance Certificate.

40

--------------------------------------------------------------------------------



(e) Accounts Receivable Aging Report. Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, an accounts receivable
aging report, in form and substance satisfactory to Lender and signed by a
Financial Officer, (i) aged by the original invoice date of accounts receivable
of Borrower, prepared as of the last day of the preceding calendar month,
reconciled to the month-end balance sheet and month-end Borrowing Base
Certificates, together with the calculation of the current month-end Eligible
Accounts Receivable, (ii) upon Lender's request, an aging by original invoice
date of all existing accounts receivable, specifying the names, current value
and dates of invoices for each Account Debtor, and (iii) that includes any other
information Lender shall reasonably request with respect to such accounts
receivable and its evaluation of such reports.

(f) Inventory Report. Borrower shall deliver to Lender within twenty (20) days
after the end of each calendar month, a summary of Inventory, in form and
substance satisfactory to Lender and signed by a Financial Officer, based upon
month-end balances reconciled to the month-end balance sheet and the month-end
Borrowing Base Certificates, and accompanied by an Inventory certification, in
form and substance reasonably acceptable to Lender and including a calculation
of the Eligible Inventory (the calculation of Eligible Inventory reflecting the
then most recent month-end balance). Borrower shall deliver to Lender, after the
end of each calendar month, Inventory records, in such detail as Lender shall
deem reasonably necessary to determine the level of Eligible Inventory. The
values shown on the Inventory reports shall be at the lower of cost or market
value, determined in accordance with the usual cost accounting system of
Borrower. Borrower shall provide such other reports with respect to the
Inventory of Borrower as Lender may reasonably request from time to time.

(g) Accounts Payable Aging Report. Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, in form and detail
satisfactory to Lender, an aging summary of the accounts payable of Borrower,
dated as of the last day of the preceding calendar month.

(h) Equipment Report. Borrower shall deliver to Lender, as frequently as Lender
may reasonably request and within ten (10) days following written request from
Lender, an itemized schedule describing the kind, type, quality, quantity and
book value of the Equipment of Borrower.

(i) Management Reports. Borrower shall deliver to Lender concurrently with the
delivery of the annual audit report referenced in subsection (c) above, a copy
of any management report, letter or similar writing that may have been furnished
to Borrower by the independent public accountants in respect of the systems,
operations, financial condition or properties of the Companies.

(j) Customer List. Borrower shall deliver to Lender an updated customer list,
concurrently with the delivery of any field audit report and upon request by any
field examiner of Lender, that sets forth all Account Debtors of Borrower,
including but not limited to the name, address and contact information of each
such Account Debtor, in form and detail satisfactory to Lender.

41

--------------------------------------------------------------------------------



(k) Projections. Borrower shall deliver to Lender, within ninety (90) days after
the end of each fiscal year of Borrower, projected quarterly balance sheets,
income statements, cash-flow statements and a calculation of the projected Total
Revolving Credit Availability and projected compliance with Section 5.7 hereof
for the following fiscal year of Borrower, all prepared on a Consolidated basis,
consistent with GAAP and in form and detail reasonably satisfactory to Lender.

(l) Locations of Collateral. Borrower shall deliver to Lender, within thirty
(30) days after the end of each fiscal year of Borrower, a replacement Schedule
6.9 that sets forth each location (including third party locations) where any
Credit Party conducts business or maintains any Accounts, Inventory or
Equipment, in form and substance reasonably satisfactory to Lender.

(m) Financial Information of the Companies. Borrower shall deliver to Lender,
within ten days of the written request of Lender, such other information about
the financial condition, properties and operations of any Company as Lender may
from time to time reasonably request, which information shall be submitted in
form and detail satisfactory to Lender and certified by a Financial Officer of
the Company or Companies in question.

(n) Delivery Through Approved Electronic Communication System. Unless otherwise
required by Lender, all documents and other information required to be provided
to Lender pursuant to Section 5.3(a) (Borrowing Base), Section 5.3(e) (Accounts
Receivable Aging Report), Section 5.3(f) (Inventory Report), Section 5.3(g)
(Accounts Payable Aging Report) and Section 5.3(h) (Equipment Report), shall be
delivered to Lender through the Approved Electronic Communication System.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Lender to examine
such Company's books and records and to make excerpts therefrom and transcripts
thereof.

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrower shall furnish to Lender (a) as soon as possible and in any
event within thirty (30) days after any Company

42

--------------------------------------------------------------------------------



knows or has reason to know that any Reportable Event with respect to any ERISA
Plan has occurred, a statement of a Financial Officer of such Company, setting
forth details as to such Reportable Event and the action that such Company
proposes to take with respect thereto, together with a copy of the notice of
such Reportable Event given to the PBGC if a copy of such notice is available to
such Company, and (b) promptly after receipt thereof, a copy of any notice such
Company, or any member of the Controlled Group may receive from the PBGC or the
Internal Revenue Service with respect to any ERISA Plan administered by such
Company; provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service. Borrower
shall promptly notify Lender of any material taxes assessed, proposed to be
assessed or that Borrower has reason to believe may be assessed against a
Company by the Internal Revenue Service with respect to any ERISA Plan. As used
in this Section 5.6, "material" means the measure of a matter of significance
that shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide Lender with notice of such ERISA Event with
a certificate by a Financial Officer of such Company setting forth the details
of the event and the action such Company or another Controlled Group member
proposes to take with respect thereto. Borrower shall, at the request of Lender,
deliver or cause to be delivered to Lender true and correct copies of any
documents relating to the ERISA Plan of any Company.

Section 5.7. Financial Covenants.

(a) Fixed Charge Coverage Ratio. Borrower shall not suffer or permit at any
time, as of the end of any fiscal quarter of Borrower, the Fixed Charge Coverage
Ratio to be less than 1.00 to 1.00 on the Closing Date and thereafter.

(b) Financial Covenant Cure Provision. To the extent that Borrower is not in
compliance with the Fixed Charge Coverage Ratio requirement (the "Failed
Financial Covenant") set forth in subsection (a) above for any applicable
testing period (a "Failed Testing Period"), Borrower shall have the opportunity
to recalculate the Failed Financial Covenant for such Failed Testing Period by
increasing the amount used for the Consolidated EBITDA calculation for such
Failed Testing Period by the Cure Amount. Each Cure Amount shall consist of net
proceeds from equity issuances by Borrower to the extent such proceeds were not
used to repay the Convertible Note Indebtedness. The applicable Cure Amount must
be received by Borrower by no later than five Business Days after the date upon
which Lender should have received, pursuant to Section 5.3(c) hereof, the
Compliance Certificate for the fiscal quarter that corresponds to the last day
of the applicable Failed Testing Period. A recalculation of a Failed Financial
Covenant pursuant to this subsection (b) shall be deemed to render Borrower in
compliance with such Failed Financial Covenant for such Failed Testing Period
for purposes of calculating the Fixed Charge Coverage Ratio pursuant to
subsection (a) above (but not for purposes of calculating the Fixed Charge
Coverage Ratio pursuant to Section 5.15 hereof, reducing the Indebtedness of
Borrower or for any other purpose). Any application of a Cure Amount as set
forth above shall be deemed to have occurred during the last fiscal quarter of
such Failed Testing Period and shall continue to be in effect (for such fiscal
quarter) for so long as such fiscal quarter continues to be part of the
financial covenant calculations. Notwithstanding anything in this subsection (b)
to the contrary, Borrower shall not be permitted to cure a Failed Financial
Covenant for more than (i) two Failed Testing Periods during any consecutive
four quarter period, and (ii) three Failed Testing Periods during the Commitment
Period.

43

--------------------------------------------------------------------------------



Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness to Lender or any
affiliate of Lender;

(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed One Million Dollars
($1,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as (i) each such Company is a Credit Party, or (ii) with respect to
Companies that are not Credit Parties, the amount thereof does not exceed Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate;

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes; and

(f) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Five Hundred
Thousand Dollars ($500,000).

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

44

--------------------------------------------------------------------------------



(c) any Lien securing Indebtedness incurred to Lender or any affiliate of
Lender;

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

(e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;

(f) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company; or

(g) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Hundred Thousand Dollars
($100,000) at any time.

No Credit Party shall enter into any contract or agreement (other than a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets) that would prohibit
Lender from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Credit Party.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

45

--------------------------------------------------------------------------------

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody's or Standard & Poor's;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness of Companies
that are not Credit Parties or joint ventures or other partnerships (A) existing
as of the Closing Date and listed on Schedule 5.11 hereto, or (B) made after the
Closing Date in an aggregate amount not to exceed One Million Dollars
($1,000,000) at any time outstanding;

(vi) capital investments in (or loans or direct payments to) S&W Australia by
Borrower (in addition to those permitted pursuant to subsection (v)(B) above)
for purposes of the making by S&W Australia of scheduled payments of
indebtedness outstanding under the SGI Seller Note;

(vii) loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party; or

(viii) any advance to an officer or employee of a Company as an advance on
commissions, travel and other items in the ordinary course of business, so long
as all such advances from all Companies aggregate not more than the maximum
principal sum of Fifty Thousand Dollars ($50,000) at any time outstanding.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Subsidiary may merge with (i) Borrower (provided that Borrower shall be
the continuing or surviving Person), or (ii) any one or more Guarantors of
Payment;

(b) a Subsidiary may sell, lease, transfer or otherwise dispose of any of its
assets to (i) Borrower or (ii) any Guarantor of Payment;

46

--------------------------------------------------------------------------------



(c) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company's business;

(d) a Subsidiary that is not a Credit Party may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to another Subsidiary that is
not a Credit Party; and

(e) a Company may sell, lease, transfer or otherwise dispose of any its assets
as permitted pursuant to the Intercreditor Agreement.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including Borrower, Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than Borrower), a Credit Party shall
be the surviving entity;

(c) the business to be acquired shall be similar to the lines of business of the
Companies;

(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;

(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(f) Borrower shall have provided to Lender, at least fifteen (15) days prior to
such Acquisition, historical financial statements of the target entity and a pro
forma financial statement of the Companies accompanied by a certificate of a
Financial Officer showing pro forma compliance with Section 5.7 hereof, both
before and after giving effect to the proposed Acquisition;

(g) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(h) the aggregate cash consideration paid for such Acquisition, when combined
with all Acquisitions for all Companies, does not exceed One Million Dollars
($1,000,000) during any fiscal year of Borrower.

Section 5.14. Notice.

(a) Borrower shall cause a Financial Officer to promptly notify Lender, in
writing, whenever any of the following shall occur:

47

--------------------------------------------------------------------------------

(i) a Default or Event of Default shall have occurred or will occur, with the
passage of time, hereunder;

(ii) Borrower learns of a litigation or proceeding against Borrower before a
court, administrative agency or arbitrator that, if successful, is reasonably
likely to have a Material Adverse Effect; or

(iii) Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.

(b) Borrower shall provide written notice to Lender contemporaneously with any
notice provided to, or received from, any Other Senior Lender in connection with
any Other Senior Indebtedness.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

(a) Borrower may make cash payments of principal and interest with respect to
the Convertible Note Indebtedness, so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, (ii) the Excess Borrowing Base Availability, after giving
pro forma effect to any such payment, shall be no less than Five Million Dollars
($5,000,000) (or with respect to payments made during the fiscal quarter of
Borrower ending September 30, 2016, no less than Zero Dollars ($0)) for thirty
(30) consecutive days prior to and after the making of such payment, and (iii)
the Fixed Charge Coverage Ratio is greater than or equal to 1.00 to 1.00 both
prior to and after giving pro forma effect to such payment;

(b) Borrower may redeem, prepay or convert the Convertible Note Indebtedness
from the issuance of equity of Borrower;

(c) Borrower may make scheduled payments of interest on or about December 31 of
each year with respect to the indebtedness owing under the Pioneer Promissory
Note as in effect as of the Closing Date; and

(d) Borrower may make regularly scheduled payments of principal and interest
with respect to the indebtedness owing under the Imperial Valley Note.

Section 5.16. Environmental Compliance. Each Company shall comply in all
respects with any and all applicable Environmental Laws and Environmental
Permits including, without limitation, all Environmental Laws in jurisdictions
in which such Company owns or operates a facility or site, arranges for disposal
or treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Borrower shall furnish to Lender,
promptly after receipt thereof, a copy of any notice any Company may receive
from any Governmental Authority or private Person, or otherwise, that any
material litigation or proceeding pertaining to any

48

--------------------------------------------------------------------------------



environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law. As used in this
Section 5.16, "litigation or proceeding" means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise. Borrower
shall defend, indemnify and hold Lender harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys' fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors' fees to directors who are
not employees of a Company or an Affiliate, or (b) compensation arrangements
with any executive officer or employee of a company in the ordinary course of
business and consistent with past business practices of the Companies.

Section 5.18. Use of Proceeds. Borrower's use of the proceeds of the Loans shall
be for working capital and other general corporate purposes of the Companies,
and for the refinancing of existing Indebtedness. Borrower will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions.

Section 5.19. Corporate Names and Locations of Collateral. No Credit Party shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, Borrower shall have provided
Lender with at least thirty (30) days prior written notice thereof. Borrower
shall also provide Lender with at least thirty (30) days prior written
notification of (i) any change in any location where any Credit Party's
Inventory or Equipment is maintained, and any new locations where any Credit
Party's Inventory or Equipment is to be maintained; (ii) any change in the
location of the office where any Credit Party's records pertaining to its
Accounts are kept; (iii) the location of any new places of business and the
changing or closing of any of its existing places of business; and (iv) any
change in the location of any Credit Party's chief executive office. In the
event of any of the foregoing or if otherwise deemed appropriate by Lender,
Lender is hereby authorized to file new U.C.C. Financing Statements describing
the Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in Lender's sole discretion, to
perfect or continue perfected the security interest of Lender in the Collateral.
Borrower shall pay all filing and recording fees and

49

--------------------------------------------------------------------------------



taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and security interests and shall promptly reimburse Lender therefor
if Lender pays the same. Such amounts not so paid or reimbursed shall be Related
Expenses hereunder.

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to Lender, a Guaranty of Payment of all of
the Obligations and a Security Agreement, such agreements to be prepared by
Lender and in form and substance acceptable to Lender, along with any such other
supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by Lender. With respect to a Subsidiary that has been classified as a
Dormant Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary, Borrower shall provide to Lender prompt
written notice thereof, and shall provide, with respect to such Subsidiary, all
of the documents referenced in the foregoing sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of
Borrower or a Domestic Subsidiary, Borrower shall deliver to Lender all of the
share certificates (or other evidence of equity) owned by a Credit Party
pursuant to the terms of a Pledge Agreement prepared by Lender and in form and
substance satisfactory to Lender, and executed by the appropriate Credit Party;
provided that no such pledge shall include (i) shares of capital stock or other
equity interests of any Foreign Subsidiary that is not a first-tier Foreign
Subsidiary, and (ii) shares of voting capital stock or other voting equity
interests in any first-tier Foreign Subsidiary in excess of sixty-five percent
(65%) of the total outstanding shares of voting capital stock or other voting
equity interest of such first-tier Foreign Subsidiary.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to Lender, Lender shall at all times after the
Closing Date, in the discretion of Lender, have the right to perfect, at
Borrower's cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in such shares in the respective
foreign jurisdiction. Such perfection may include the requirement that the
applicable Company promptly execute and deliver to Lender a separate pledge
document (prepared by Lender and in form and substance satisfactory to Lender),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit
Lender to exercise any of its rights and remedies in respect thereof.

Section 5.21. Collateral. Each Credit Party shall:

(a) at all reasonable times allow Lender by or through any of its officers,
agents, employees, attorneys or accountants to (i) examine, inspect and make
extracts from such Credit

50

--------------------------------------------------------------------------------



Party's books and other records, including, without limitation, the tax returns
of such Credit Party, (ii) arrange for verification of such Credit Party's
Accounts, under reasonable procedures, directly with Account Debtors or by other
methods, (iii) examine and inspect such Credit Party's Inventory and Equipment,
wherever located, and (iv) conduct Inventory appraisals;

(b) promptly furnish to Lender upon request (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Credit Party's Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as Lender may request;

(c) promptly notify Lender in writing upon the acquisition or creation of any
Accounts with respect to which the Account Debtor is the United States or any
other Governmental Authority, or any business that is located in a foreign
country;

(d) promptly notify Lender in writing upon the acquisition or creation by any
Credit Party of a Deposit Account or Securities Account not listed on the notice
provided to Lender pursuant to Section 6.19 hereof, and, prior to or
simultaneously with the creation of such Deposit Account or Securities Account,
provide for the execution of a Deposit Account Control Agreement or Securities
Account Control Agreement with respect thereto, if required by Lender; provided
that a Control Agreement shall not be required for a Deposit Account so long as
the aggregate balance in all such Deposit Accounts (that are not maintained with
Lender) that are not subject to a Control Agreement does not exceed Ten Thousand
Dollars ($10,000) at any time;

(e) promptly notify Lender in writing whenever the Equipment or Inventory of a
Credit Party is located at a location of a third party (other than another
Company) that is not listed on Schedule 6.9 hereto and cause to be executed any
Landlord's Waiver, Bailee's Waiver, Processor's Waiver, Consignee's Waiver or
similar document or notice that may be requested by Lender;

(f) promptly notify Lender in writing of any information that such Credit Party
has or may receive with respect to the Collateral that might reasonably be
determined to materially and adversely affect the value thereof or the rights of
Lender with respect thereto;

(g) maintain such Credit Party's (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;

(h) deliver to Lender, to hold as security for the Obligations all certificated
Investment Property owned by such Credit Party, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to Lender, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of Lender, in form and substance satisfactory to Lender;

51

--------------------------------------------------------------------------------



(i) provide to Lender, on a quarterly basis (as necessary), a list of any
patents, trademarks or copyrights that have been federally registered since the
last list so delivered, and provide for the execution of an appropriate
Intellectual Property Security Agreement; and

(j) upon request of Lender, promptly take such action and promptly make, execute
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Lender may from time to time deem
necessary or appropriate, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement, or so as to completely vest in and
ensure to Lender its rights hereunder and in or to the Collateral.

Borrower hereby authorizes Lender to file U.C.C. Financing Statements or other
appropriate notices with respect to the Collateral. If certificates of title or
applications for title are issued or outstanding with respect to any of the
Inventory or Equipment of Borrower, Borrower shall, upon request of Lender, (i)
execute and deliver to Lender a short form security agreement, prepared by
Lender and in form and substance satisfactory to Lender, and (ii) deliver such
certificate or application to Lender and cause the interest of Lender to be
properly noted thereon. Borrower hereby authorizes Lender or Lender's designated
agent (but without obligation by Lender to do so) to incur Related Expenses
(whether prior to, upon, or subsequent to any Default or Event of Default), and
Borrower shall promptly repay, reimburse, and indemnify Lender for any and all
Related Expenses. If Borrower fails to keep and maintain its Equipment in good
operating condition, ordinary wear and tear excepted, Lender may (but shall not
be required to) so maintain or repair all or any part of Borrower's Equipment
and the cost thereof shall be a Related Expense. All Related Expenses are
payable to Lender upon demand therefor; Lender may, at its option, debit Related
Expenses directly to any Deposit Account of a Company located at Lender or the
Revolving Loans.

Section 5.22. Returns of Inventory. No Credit Party shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default or
Event of Default exists or would result therefrom; and (c) Lender is promptly
notified if the aggregate value of all Inventory returned in any month exceeds
Five Hundred Thousand Dollars ($500,000).

Section 5.23. Acquisition, Sale and Maintenance of Inventory. The Credit Parties
shall take all steps to assure that all Inventory is produced in accordance with
applicable laws, including the Fair Labor Standards Act (29 U.S.C. 206-207). The
Credit Parties shall use, store and maintain all Inventory with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all applicable laws, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any collateral securing the Obligations is located.

Section 5.24. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. Borrower shall provide Lender with prompt written notice
with respect to any real or personal property (other than in the ordinary course
of business and excluding

52

--------------------------------------------------------------------------------



Accounts, Inventory, Equipment and General Intangibles, and other property
acquired in the ordinary course of business) acquired by any Credit Party
subsequent to the Closing Date. In addition to any other right that Lender may
have pursuant to this Agreement or otherwise, upon written request of Lender,
whenever made, Borrower shall, and shall cause each Guarantor of Payment to,
grant to Lender, as additional security for the Obligations, subject to the
Intercreditor Agreement, a first Lien on any real or personal property of
Borrower and each Guarantor of Payment (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, Lender shall have the right to obtain a security
interest junior only to such lessor or purchase money lender), including,
without limitation, such property acquired subsequent to the Closing Date, in
which Lender does not have a first priority Lien. Borrower agrees that, within
ten days after the date of such written request, to secure all of the
Obligations by delivering to Lender security agreements, intellectual property
security agreements, pledge agreements, mortgages (or deeds of trust, if
applicable) or other documents, instruments or agreements or such thereof as
Lender may require with respect to any of the Credit Parties. Borrower shall pay
all recordation, legal and other expenses in connection therewith.

Section 5.25. Restrictive Agreements. Except as set forth in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to Borrower, (b) make, directly
or indirectly, loans or advances or capital contributions to Borrower, or (c)
transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to Borrower; except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness, or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease.

Section 5.26. Other Financial Covenants . In the event that any Credit Party
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Credit
Parties shall immediately be bound hereunder (without further action) by such
more restrictive financial covenants with the same force and effect as if such
financial covenants were written herein. In addition to the foregoing, Borrower
shall provide prompt written notice to Lender of the creation or existence of
any Material Indebtedness Agreement that has such more restrictive financial
covenants, and shall, within fifteen (15) days thereafter (if requested by
Lender), execute and deliver to Lender an amendment to this Agreement that
incorporates such more restrictive financial covenants, with such amendment to
be in form and substance satisfactory to Lender.

Section 5.27. Other Senior Debt Documents. Borrower shall not, without the prior
written consent of Lender, amend, restate, supplement or otherwise modify any of
the Other Senior Debt Documents to the extent that such amendment, restatement,
supplement or modification is not permitted under the Intercreditor Agreement or
is made, in Lender's determination, in its reasonable discretion, as a result of
a nonmaterial, non-substantive change or set of changes.

53

--------------------------------------------------------------------------------



Section 5.28. Amendment of Organizational Documents. Without the prior written
consent of Lender, no Credit Party shall (a) amend its Organizational Documents
in any manner adverse to Lender, or (b) amend its Organizational Documents to
change its name or state, province or other jurisdiction of organization, or its
form of organization.



Section 5.29. Fiscal Year of Borrower. Borrower shall not change the date of its
fiscal year-end without the prior written consent of Lender. As of the Closing
Date, the fiscal year end of Borrower is June 30 of each year.

Section 5.30. Sale of Crops. The following provisions relate to any sale,
transfer or similar disposition of the Crops of Borrower or Guarantor of
Payment:

(a) Each such sale, transfer or disposition shall be in accordance with the
requirements of the Food Security Act of 1985.

(b) Borrower acknowledges that, if Crops are sold, transferred or similarly
disposed of to any Person not shown on a list, if requested, delivered to Lender
as provided above, and if Lender has not received an accounting and, subject to
the terms of any crop loan and any intercreditor agreements between Lender and
the holder of any such crop loan, the proceeds of such sale, transfer or similar
disposition within ten days of the sale, transfer or disposition, then, UNDER
FEDERAL LAW, BORROWER OR SUCH GUARANTOR OF PAYMENT SHALL BE SUBJECT TO A FINE
WHICH IS THE GREATER OF $5,000 OR 15% OF THE VALUE OR BENEFIT RECEIVED FROM THE
SALE, TRANSFER OR DISPOSITION.

(c) If requested Lender, subject to the terms of any crop loan and any
intercreditor agreements between Lender and the holder of any such crop loan,
all proceeds of any sale, transfer or similar disposition of Crops shall be made
immediately available to Lender, in a form jointly payable to Borrower or such
Guarantor of Payment and Lender and all chattel paper, contracts, warehouse
receipts, documents of title, or other evidences of ownership or obligations,
whether issued by a co-op, grain elevator or other warehouse or marketing
entity, and all accounts receivable and other non-cash proceeds shall be
endorsed, assigned and delivered immediately to Lender, as Collateral.

Section 5.31. Banking Relationship. Until payment in full of the Obligations,
Borrower shall maintain its primary banking and depository relationship with
Lender.

Section 5.32. Further Assurances. Borrower shall, and shall cause each other
Credit Party to, promptly upon request by Lender, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as
Lender may reasonably require from time to time in order to carry out more
effectively the purposes of the Loan Documents.

54

--------------------------------------------------------------------------------



ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of Borrower (and
whether such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its relationship to Borrower, including the percentage of each class
of stock (or other equity interest) owned by a Company, each Person that owns
the stock or other equity interest of each Subsidiary of a Credit Party, its tax
identification number, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto,
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries.

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party's board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company's Organizational
Documents or any material agreement to which such Company is a party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds all material permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance, in all material
respects, with all applicable laws relating thereto;

(b) is in compliance, in all material respects, with all federal, state, local,
or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices;

55

--------------------------------------------------------------------------------



(c) is not in violation of or in default under any material agreement to which
it is a party or by which its assets are subject or bound;

(d) has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;

(e) is in compliance with all applicable Bank Secrecy Act ("BSA") and anti-money
laundering laws and regulations;

(f) is in compliance with Anti-Corruption Laws; and

(g) is in compliance with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining that (in each case) would reasonably be expected to have a Material
Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. Pioneer has no title to, or
security interest in, any Inventory of the Companies (other than any Inventory
it purchased from a Company in the ordinary course of business or subordinated
to Lender in accordance with the terms of the Intercreditor Agreement). As of
the Closing Date, the Companies own the real estate listed on Schedule 6.5
hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Credit Party; (b) there is and will be no mortgage or
charge outstanding covering any real property of any Credit Party; and (c) no
real or personal property of any Credit Party is subject to any Lien of any
kind. Upon the filing of the U.C.C. Financing Statements and taking such other
actions necessary to perfect its Lien against collateral of the corresponding
type as authorized hereunder, Lender has, subject to the Intercreditor
Agreement, a valid and enforceable first Lien on the collateral securing the
Obligations. No Credit Party has entered into any contract or agreement (other
than a contract or agreement entered into in connection with the purchase or
lease of fixed assets that prohibits Liens on such fixed assets) that exists on
or after the Closing Date that would prohibit Lender from acquiring a Lien on,
or a collateral assignment of, any of the property or assets of any Credit
Party.

56

--------------------------------------------------------------------------------



Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein. To Borrower's knowledge, the
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
applicable Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 6.8,
"litigation or proceeding" means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.

Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Credit Party's chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
Landlord's Waiver has been requested. As of the Closing Date, Schedule 6.9
hereto correctly identifies the name and address of each third party location
where assets of the Credit Parties are located.

Section 6.10. Continued Business. There exists no actual, pending, or, to
Borrower's knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member

57

--------------------------------------------------------------------------------



is required, under applicable law or under the governing documents, to have paid
as a contribution to or a benefit under each ERISA Plan. The liability of each
Controlled Group member with respect to each ERISA Plan has been fully funded
based upon reasonable and proper actuarial assumptions, has been fully insured,
or has been fully reserved for on its financial statements. No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the ERISA Plan. With respect to each ERISA Plan
that is intended to be qualified under Code Section 401(a), (a) the ERISA Plan
and any associated trust operationally comply with the applicable requirements
of Code Section 401(a); (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
"remedial amendment period" available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
"remedial amendment period" has not yet expired; (d) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described "remedial
amendment period"; and (e) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan, the
"accumulated benefit obligation" of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, "Employers' Accounting for Pensions") does not exceed the fair market
value of Pension Plan assets.

Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance by it of any of the Loan
Documents, that has not already been obtained or completed.

Section 6.13. Solvency. Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that Borrower has
incurred to Lender. Borrower is not insolvent as defined in any applicable
state, federal or relevant foreign statute, nor will Borrower be rendered
insolvent by the execution and delivery of the Loan Documents to Lender.
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to Lender incurred hereunder.
Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

Section 6.14. Financial Statements. The audited Consolidated financial
statements of Borrower for the fiscal year ended June 30, 2014 and the unaudited
Consolidated financial statements of Borrower for the fiscal quarter ended March
31, 2015, furnished to Lender, are true and complete, have been prepared in
accordance with GAAP, and fairly present the financial condition of the
Companies as of the dates of such financial statements and the results of their
operations for the periods then ending. Since the dates of such statements,
there has been no material adverse change in the financial condition, properties
or business of Borrower or any change in any Borrower's accounting procedures.

58

--------------------------------------------------------------------------------



Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its "Affiliates" (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days' notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Credit Party as of the Closing Date.

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.

Section 6.19. Deposit Accounts and Securities Accounts. Borrower has provided to
Lender a list of all banks, other financial institutions and Securities
Intermediaries at which any Credit Party maintains Deposit Accounts or
Securities Accounts as of the Closing Date, which correctly identifies the name,
address and telephone number of each such financial institution or Securities
Intermediary, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

59

--------------------------------------------------------------------------------



Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrower, there is no known fact
that any Company has not disclosed to Lender that has or is likely to have a
Material Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
"investment company" or a company "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.22. Other Senior Debt Documents. No "default" or "event of default"
(as each term is defined in any Other Senior Debt Document), or event with which
the passage of time or the giving of notice, or both, would cause a default or
event of default exists, nor will exist immediately after the granting of any
Loan or the issuance of any Letter of Credit under this Agreement.

Section 6.23. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Obligations, Borrower
hereby grants to Lender (and any affiliate of Lender that holds any
Obligations), a security interest in the Collateral.

Section 7.2. Cash Management System. Borrower shall establish and maintain,
until the payment in full of the Obligations and the termination of the
Commitment, the cash management systems described below:

(a) Lockbox. On or before the Closing Date, Borrower shall (i) establish a
lockbox arrangement with Lender (the "Lockbox"), which shall be governed by the
Master Agreement, and, within ten days after the Closing Date, shall request in
writing and otherwise take such reasonable steps to ensure that each Account
Debtor forwards all Collections from such Account Debtor directly to the Lockbox
(if Borrower neglects or refuses to notify any Account Debtor to remit all such
Collections to the Lockbox, Lender shall be entitled to make such notification),
(ii) hold in trust for Lender, as fiduciary for Lender, all checks, cash and
other items of payment received by Borrower, and (iii) not commingle any such
Collections with any other funds or property of Borrower, but will hold such
funds separate and apart in trust and as fiduciary for Lender until deposit is
made into the Cash Collateral Account.

60

--------------------------------------------------------------------------------



(b) Cash Collateral Account. On or before the Closing Date, Borrower shall have
established the Cash Collateral Account with Lender. All Collections from sales
of Inventory and services rendered or from Account Debtors sent to the Lockbox
shall be deposited directly on a daily basis, and in any event no later than the
first Business Day after the date of receipt thereof, into the Cash Collateral
Account in the identical form in which such Collections were made (except for
any necessary endorsements) whether by cash or check. All amounts deposited in
the Cash Collateral Account from the Lockbox or any other source shall be under
the sole and exclusive control of Lender. Borrower shall have no interest in or
control over such funds. The Cash Collateral Account shall not be subject to any
deduction, set off, banker's lien or any other right in favor of any Person
other than Lender.

(c) Operating Account. Borrower shall maintain, in its name, an Operating
Account with Lender, into which Lender shall, from time to time, deposit
proceeds of the Revolving Loans made to Borrower for use by the Companies in
accordance with the provisions of Section 5.18 hereof. Unless otherwise agreed
by Lender and Borrower, any Revolving Loan requested by Borrower and made under
this Agreement shall be deposited into the Operating Account. Borrower shall not
accumulate or maintain cash in the Operating Account or payroll or other such
accounts, as of any date of determination, in excess of checks outstanding
against the Controlled Disbursement Account (or Controlled Disbursement
Accounts) and other deposit accounts approved by Lender (such as medical benefit
accounts, flexible spending accounts and automated clearing house accounts) as
of that date, and amounts necessary to meet minimum balance requirements.

(d) Controlled Disbursement Account. Borrower shall maintain, in the name of
Borrower, a Controlled Disbursement Account with Lender. Borrower may maintain
more than one Controlled Disbursement Account. Borrower shall base its requests
for Revolving Loans on, among other things, the daily balance of the Controlled
Disbursement Account (or Controlled Disbursement Accounts). Borrower shall not,
and shall not cause or permit any Company, to maintain cash in any Controlled
Disbursement Account, as of any date of determination, in excess of checks
outstanding against such account as of that date, and amounts necessary to meet
minimum balance requirements.

(e) Lockbox and Security Accounts. The Lockbox established pursuant to the
Lockbox agreement and the Cash Collateral Account, the Operating Account and the
Controlled Disbursement Accounts shall be Security Accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Obligations.

(f) Costs of Collection. All reasonable costs of collection of the Accounts of
Borrower, including out-of-pocket expenses, administrative and record-keeping
costs, reasonable attorneys' fees, and all service charges and costs related to
the establishment and maintenance of the Security Accounts shall be the sole
responsibility of Borrower, whether the same are incurred by Lender or Borrower.
Borrower hereby indemnifies and holds Lender harmless from and against any loss
or damage with respect to any deposits made in the Security Accounts that are
dishonored or returned for any reason. If any deposits are dishonored or
returned unpaid for any reason, Lender, in its sole discretion, may charge the
amount thereof against the Cash Collateral Account or any other Security Account
or other Deposit Account of Borrower. Lender shall not be liable for any loss or
damage resulting from any error, omission, failure or negligence on the part of
Lender, except losses or damages resulting from Lender's gross negligence or
willful misconduct, as determined by a final judgment of a court of competent
jurisdiction.

61

--------------------------------------------------------------------------------



(g) Return of Funds. Upon the payment in full of the Obligations (other than
continuing indemnification obligations) and the termination of the Commitment
hereunder, (i) Lender's security interests and other rights in funds in the
Security Accounts shall terminate, (ii) all rights to such funds shall revert to
Borrower, and (iii) Lender will, at Borrower's expense, take such steps as
Borrower may reasonably request to evidence the termination of such security
interests and to effect the return to Borrower of such funds.

(h) Attorney-in-Fact to Endorse Documents. Lender, or Lender's designated agent,
is hereby constituted and appointed attorney-in-fact for Borrower with authority
and power to endorse any and all instruments, documents, and chattel paper upon
the failure of Borrower to do so. Such authority and power, being coupled with
an interest, shall be (i) irrevocable until all of the Obligations are paid,
(ii) exercisable by Lender at any time and without any request upon Borrower by
Lender to so endorse, and (iii) exercisable in the name of Lender or Borrower.
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Lender shall not be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Lender. Borrower hereby
constitutes and appoints Lender, or Lender's designated agent, as Borrower's
attorney-in-fact to exercise, at any time all or any of the following powers
which, being coupled with an interest, shall be irrevocable until the complete
and full payment of all of the Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Lender or Borrower, any and all of Borrower's cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Lender shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

(b) to transmit to Account Debtors, on any or all of Borrower's Accounts, after
the occurrence of an Event of Default, notice of assignment to Lender thereof
and the security interest of Lender therein, and to request from such Account
Debtors at any time, in the name of Lender or Borrower, information concerning
Borrower's Accounts and the amounts owing thereon;

(c) after the occurrence of an Event of Default, to transmit to purchasers of
any or all of Borrower's Inventory, notice of Lender's security interest
therein, and to request from such purchasers at any time, in the name of Lender
or Borrower, information concerning Borrower's Inventory and the amounts owing
thereon by such purchasers;

(d) after the occurrence of an Event of Default, to notify and require Account
Debtors on Borrower's Accounts and purchasers of Borrower's Inventory to make
payment of their indebtedness directly to Lender;

62

--------------------------------------------------------------------------------



(e) after the occurrence of an Event of Default, to enter into or assent to such
amendment, compromise, extension, release or other modification of any kind of,
or substitution for, the Accounts, or any thereof, as Lender, in its sole
discretion, may deem to be advisable;

(f) after the occurrence of an Event of Default, to enforce the Accounts or any
thereof, or any other Collateral, by suit or otherwise, to maintain any such
suit or other proceeding in the name of Lender or Borrower, and to withdraw any
such suit or other proceeding. Borrower agrees to lend every assistance
requested by Lender in respect of the foregoing, all at no cost or expense to
Lender and including, without limitation, the furnishing of such witnesses and
of such records and other writings as Lender may require in connection with
making legal proof of any Account. Borrower agrees to reimburse Lender in full
for all court costs and attorneys' fees and every other cost, expense or
liability, if any, incurred or paid by Lender in connection with the foregoing,
which obligation of Borrower shall constitute Obligations, shall be secured by
the Collateral and shall bear interest, until paid, at the Default Rate;

(g) to take or bring, in the name of Lender or Borrower, all steps, actions,
suits, or proceedings deemed by Lender necessary or desirable to effect the
receipt, enforcement, and collection of the Collateral; and

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the Cash
Collateral Account or, at the option of Lender, to apply them as a payment
against the Loans or any other Obligations in accordance with this Agreement.

Section 7.4. Lender's Authority Under Pledged Notes. For the better protection
of Lender hereunder, Borrower has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with Lender. Borrower irrevocably authorizes and
empowers Lender to (a) ask for, demand, collect and receive all payments of
principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
Lender's discretion, any right, power or privilege granted to the holder of any
Pledged Note by the provisions thereof including, without limitation, the right
to demand security or to waive any default thereunder; (e) endorse Borrower's
name to each check or other writing received by Lender as a payment or other
proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as Lender may desire; and (g) enforce the
security, if any, for the Pledged Notes by instituting foreclosure proceedings,
by conducting public or other sales or otherwise, and to take all other steps as
Lender, in its discretion, may deem advisable in connection with the forgoing;
provided, however, that nothing contained or implied herein or elsewhere shall
obligate Lender to institute any action, suit or proceeding or to make or do any
other act or thing contemplated by this Section 7.4 or prohibit Lender from
settling, withdrawing or dismissing any action, suit or proceeding or require
Lender to preserve any other right of any kind in respect of the Pledged Notes
and the security, if any, therefor.

63

--------------------------------------------------------------------------------



Section 7.5. Commercial Tort Claims. If Borrower shall at any time hold or
acquire a Commercial Tort Claim, Borrower shall promptly notify Lender thereof
in a writing signed by Borrower, that sets forth the details thereof and grants
to Lender a Lien thereon and on the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be prepared by and in form and substance
reasonably satisfactory to Lender.

Section 7.6. Use of Inventory and Equipment. Until the exercise by Lender of its
rights under Article IX hereof, Borrower may (a) retain possession of and use
its Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease its Inventory in the ordinary course of
business; and (c) use and consume any raw materials or supplies, the use and
consumption of which are necessary in order to carry on Borrower's business.

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an "Event of Default"):

Section 8.1. Payments. If the principal of or interest on any Loan, any amount
owing in respect of any Letters of Credit, any amount owing pursuant to Section
2.10 hereof, or any commitment or other fee, or any other Obligations owing
hereunder, shall not be paid in full when due and payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.26 or 5.27 hereof.

Section 8.3. Other Covenants.

(a) If any Company shall fail or omit to perform and observe Section 5.3 or 5.4
hereof, and that Default shall not have been fully corrected within five days
after the earlier of (i) any Financial Officer of such Company becomes aware of
the occurrence thereof, or (ii) the giving of written notice thereof to Borrower
by Lender that the specified Default is to be remedied.

(b) If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to in this Agreement or any Related Writing that
is on such Company's part to be complied with, and that Default shall not have
been fully corrected within twenty (20) days after the earlier of (i) any
Financial Officer becomes aware of the occurrence thereof, or (ii) the giving of
written notice thereof to Borrower by Lender that the specified Default is to be
remedied.

64

--------------------------------------------------------------------------------



Section 8.4. Representations and Warranties. If any representation, warranty or
statement made (in writing) in or pursuant to this Agreement or any other
Related Writing or any other material written information furnished by any
Company to Lender, shall be false or erroneous in any material respect when made
or furnished.

Section 8.5. Cross Default.

(a) If any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement, beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

(b) If an "event of default", a "default" or an event with which the passage of
time or the giving of notice, or both, would cause a default or event of default
(other than defaults that have been cured within applicable grace periods or
have otherwise been waived in writing) shall occur under any Other Senior Debt
Document.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
Lender determines could have a Material Adverse Effect, or (b) results in a Lien
on any of the assets of any Company.

Section 8.7. Change in Control. If any Change in Control shall occur.

Section 8.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Five Hundred Thousand
Dollars ($500,000) (less any amount that will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider); or

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, Lender reasonably
determines have, or are reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

65

--------------------------------------------------------------------------------



Section 8.9. Material Adverse Change. There shall have occurred any condition or
event that Lender, in its reasonable discretion, determines has or is reasonably
likely to have a Material Adverse Effect.

Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of Lender, shall, as to any material amount of Collateral (as
determined by Lender, in its reasonable discretion), be determined to be (a)
void, voidable or invalid, or is subordinated or not otherwise given the
priority contemplated by this Agreement and Borrower (or the appropriate Credit
Party) has failed to promptly execute appropriate documents to correct such
matters, or (b) unperfected and Borrower or the appropriate Credit Party has
failed to promptly execute appropriate documents to correct such matters.

Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of Lender, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Lender the
benefits purported to be created thereby.

Section 8.12. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator,

66

--------------------------------------------------------------------------------



custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or of such Company; (j) have an administrative receiver appointed
over the whole or substantially the whole of its assets, or of such Company; (k)
have assets, the value of which is less than its liabilities (taking into
account prospective and contingent liabilities, and rights of contribution from
other Persons); or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall occur,
Lender shall have the right, in its discretion, to give written notice to
Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligation of Lender to make any further Loan or to
issue any Letter of Credit immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.12 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and Lender thereafter shall not be under any obligation
to grant any further Loan or to issue any Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrower shall immediately
deposit with Lender, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Lender for any then outstanding Letters of
Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. Lender is
hereby authorized, at its option, to deduct any and all such amounts from any
deposit balances then owing by Lender (or any affiliate of Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of Borrower and any Guarantor of Payment to reimburse Lender for any
then outstanding Letters of Credit.

67

--------------------------------------------------------------------------------



Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, Lender shall have the right
at any time to set off against, and to appropriate and apply toward the payment
of, any and all of the Obligations then owing by Borrower to Lender, whether or
not the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by Lender (including,
without limitation, by branches and agencies or any affiliate of Lender,
wherever located) to or for the credit or account of Borrower or any Guarantor
of Payment, all without notice to or demand upon Borrower or any other Person,
all such notices and demands being hereby expressly waived by Borrower.

Section 9.5. Collateral. Lender shall at all times have the rights and remedies
of a secured party under the U.C.C., in addition to the rights and remedies of a
secured party provided elsewhere within this Agreement, in any other Related
Writing executed by Borrower or otherwise provided in law or equity. Upon the
occurrence of an Event of Default and at all times thereafter, Lender may
require Borrower to assemble the collateral securing the Obligations, which
Borrower agrees to do, and make it available to Lender at a reasonably
convenient place to be designated by Lender. Lender may, with or without notice
to or demand upon Borrower and with or without the aid of legal process, make
use of such force as may be necessary to enter any premises where such
collateral, or any thereof, may be found and to take possession thereof
(including anything found in or on such collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of such collateral) and for that purpose may pursue such
collateral wherever the same may be found, without liability for trespass or
damage caused thereby to Borrower. After any delivery or taking of possession of
the collateral securing the Obligations, or any thereof, pursuant to this
Agreement, then, with or without resort to Borrower personally or any other
Person or property, all of which Borrower hereby waives, and upon such terms and
in such manner as Lender may deem advisable, Lender, in its discretion, may
sell, assign, transfer and deliver any of such collateral at any time, or from
time to time. No prior notice need be given to Borrower or to any other Person
in the case of any sale of such collateral that Lender determines to be
perishable or to be declining speedily in value or that is customarily sold in
any recognized market, but in any other case Lender shall give Borrower not
fewer than ten days prior notice of either the time and place of any public sale
of such collateral or of the time after which any private sale or other intended
disposition thereof is to be made. Borrower waives advertisement of any such
sale and (except to the extent specifically required by the preceding sentence)
waives notice of any kind in respect of any such sale. At any such public sale,
Lender may purchase such collateral, or any part thereof, free from any right of
redemption, all of which rights Borrower hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
Liens having precedence over this Agreement, Lender may apply the net proceeds
of each such sale to or toward the payment of the Obligations, whether or not
then due, in such order and by such division as Lender, in its sole discretion,
may deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and Borrower shall remain liable for any deficiency. In addition,
Lender shall at all times have the right to obtain new appraisals of Borrower or
any collateral securing the Obligations, the cost of which shall be paid by
Borrower.

68

--------------------------------------------------------------------------------



Section 9.6. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which Lender may be entitled.

ARTICLE X. MISCELLANEOUS

Section 10.1. No Waiver; Cumulative Remedies; Relationship of Parties. No
omission or course of dealing on the part of Lender or the holder of any Note in
exercising any right, power or remedy hereunder or under any of the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise. Nothing
contained in this Agreement and no action taken by Lender pursuant hereto shall
be deemed to constitute Borrower and Lender a partnership, association, joint
venture or other entity. The relationship between Borrower and Lender with
respect to the Loan Documents is and shall be solely that of debtor and
creditor, respectively, and Lender shall have no fiduciary obligation toward
Borrower with respect to any such documents or the transactions contemplated
thereby.

Section 10.2. Amendments, Waivers and Consents. No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by Lender and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

Section 10.3. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, except as otherwise specifically provided in 5.3(n) hereof,
or if to Lender, mailed or delivered to it, addressed to the address of Lender
specified on the signature pages of this Agreement, or, as to each party, at
such other address as shall be designated by such party in a written notice to
each of the other parties. All notices, statements, requests, demands and other
communications provided for hereunder shall be deemed to be given or made when
delivered (if received during normal business hours on a Business Day, such
Business Day, or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices pursuant to any of the
provisions hereof shall not be effective until received. For purposes of Article
II hereof, Lender shall be entitled to rely on telephonic instructions from any
person that Lender in good faith believes is an Authorized Officer, and Borrower
shall hold Lender harmless from any loss, cost or expense resulting from any
such reliance.

Section 10.4. Approved Electronic Communication System.

69

--------------------------------------------------------------------------------



(a) Unless otherwise specifically identified therein, each posting to an
Approved Electronic Communication System shall be deemed to be a representation
and warranty by Borrower, the Authorized Officer submitting the information to
the Approved Electronic Communication System, and, if such Authorized Officer is
not a Financial Officer, the Financial Officer who authorized such Authorized
Officer to submit such information, as of the date of such posting, of the
accuracy of the information provided with respect thereto, and that each of the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct as if made on and as of the date of such posting.

(b) Although the Approved Electronic Communication System is secured with
generally-applicable security procedures and policies implemented or modified
from time to time, Borrower and each other Credit Party acknowledge and agree
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, Borrower
and each other Credit Party hereby approves of the use of the Approved
Electronic Communication System and understands and assumes the risks of using
such forms of communication.

(c) The Approved Electronic Communication System is provided "as is" and "as
available". Neither Lender nor any of Lender's affiliates, officers, directors,
attorneys, agents or employees warrant the accuracy, adequacy or completeness of
the Approved Electronic Communication System and each expressly disclaims any
liability for errors or omissions in the Approved Electronic Communication
System. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Lender (or any of Lender's affiliates, officers,
directors, attorneys, agents or employees) in connection with the Approved
Electronic Communication System.

(d) Borrower and each other Credit Party agrees that Lender may, but shall not
be obligated to, store information provided through the Approved Electronic
Communication System in accordance with Lender's generally-applicable document
retention procedures and policies in effect from time to time.

Section 10.5. Costs, Expenses and Documentary Taxes. Borrower agrees to pay on
demand all costs and expenses of Lender, and all Related Expenses, including but
not limited to (a) administration, travel and out-of-pocket expenses, including
but not limited to attorneys' fees and expenses, of Lender in connection with
the preparation, negotiation and closing of the Loan Documents and the
administration of the Loan Documents, the collection and disbursement of all
funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Lender in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and expenses of special
counsel for Lender, with respect to the foregoing, and of local counsel, if any,
who may be retained by said special counsel with respect thereto. Borrower also
agrees to pay on demand all Related Expenses, including reasonable attorneys'
fees and expenses, in

70

--------------------------------------------------------------------------------



connection with any restructuring, amendment, or enforcement of the Obligations,
this Agreement or any other Related Writing. In addition, Borrower shall pay any
and all stamp, transfer, documentary and other taxes, assessments, charges and
fees payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or failure
to pay such taxes or fees. All obligations provided for in this Section 10.5
shall survive any termination of this Agreement.

Section 10.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Lender (and its affiliates, officers, directors, attorneys, agents and
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys' fees), or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against Lender in connection with any
investigative, administrative or judicial proceeding (whether or not Lender
shall be designated a party thereto) or any other claim by any Person relating
to or arising out of the Loan Documents or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that Lender shall not have the right to be
indemnified under this Section 10.6 for its own gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction. All obligations provided for in this Section 10.6 shall
survive any termination of this Agreement.

Section 10.7. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 10.8. Binding Effect; Borrower's Assignment. This Agreement shall become
effective when it shall have been executed by Borrower and Lender and thereafter
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of Lender.

Section 10.9. Patriot Act Notice. Lender hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, Lender is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by Lender in order to assist Lender in maintaining
compliance with the Patriot Act.

Section 10.10. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such

71

--------------------------------------------------------------------------------



provision in any other jurisdiction. The several captions to sections and
subsections herein are inserted for convenience only and shall be ignored in
interpreting the provisions of this Agreement. Each schedule or exhibit attached
to this Agreement shall be incorporated herein and shall be deemed to be a part
hereof.

Section 10.11. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against Lender or the affiliates, directors,
officers, employees, attorneys or agents of Lender for any damages other than
actual compensatory damages in respect of any claim for breach of contract or
any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Borrower and Lender
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor and regardless of whether Lender has
been advised of the likelihood of such loss or damage.

Section 10.12. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by Lender with respect to the
transactions contemplated by the Loan Documents shall have the right to act
exclusively in the interest of Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to Borrower, any other Companies, or any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. Borrower
agrees, on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 10.13. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.14. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.15. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of Ohio and the respective rights and obligations of Borrower and Lender
shall be governed by Ohio law, without regard to principles of conflicts of
laws.

72

--------------------------------------------------------------------------------



(b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing, and Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

[Remainder of page left intentionally blank]

11891764.10

 

 

 

73

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

Address: 7108 N. Fresno St. Suite 380
Fresno, California 93720
Attention: Chief Financial Officer

 

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial
Officer

 

Address: 127 Public Square
Cleveland, Ohio 44114
Attention: KeyBank Business Capital

 

KEYBANK NATIONAL ASSOCIATION

By: /s/ Mark R. Bitter
Mark R. Bitter
Vice President

 

 

 

 

Signature Page to
Credit and Security Agreement

--------------------------------------------------------------------------------



SCHEDULE 1

 

GUARANTORS OF PAYMENT

 

Seed Holding, LLC, a Nevada limited liability company
Stevia California, LLC, a California limited liability company

 

 

 

S-1

--------------------------------------------------------------------------------



SCHEDULE 2

PLEDGED SECURITIES

Pledgor

Name of Subsidiary

Jurisdiction
of Subsidiary

Shares

Certificate
Number

Ownership
Percentage

S&W Seed Company

 

Seed Holding, LLC

Nevada

N/A

N/A

100%

S&W Seed Company

 

Stevia California, LLC

California

N/A

N/A

100%

S&W Seed Company

 

S&W Seed Australia Pty Ltd

Australia

65

2

100%*

 

* 100% of non-voting shares and equity interests and 65% of voting shares or
equity interest of first-tier Foreign Subsidiaries constitute Pledged Securities

 

 

S-2

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

$20,000,000

September 22, 2015  

FOR VALUE RECEIVED, the undersigned, S&W SEED COMPANY, a Nevada corporation
("Borrower"), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
KEYBANK NATIONAL ASSOCIATION ("Lender"), at its main office at 127 Public
Square, Cleveland, Ohio 44114, or at such other place as Lender shall designate,
the principal sum of

TWENTY MILLION AND 00/100 ...................................... DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States.

As used herein, "Credit Agreement" means the Credit and Security Agreement dated
as of September 22, 2015, between Borrower and Lender, as the same may from time
to time be amended, restated or otherwise modified. Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds. In the event of a failure to pay interest or principal, when
the same becomes due, Lender may collect and Borrower agrees to pay a late
charge of an amount equal to five percent (5%) of the amount of such late
payment.

E-1

--------------------------------------------------------------------------------



This Note is the Revolving Credit Note referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of Ohio, without
regard to conflicts of laws provisions.

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

 

S&W SEED COMPANY

By: _______________________________________
Name: __________________________________
Title: __________________________________

E-2

--------------------------------------------------------------------------------



EXHIBIT B

 

FORM OF
BORROWING BASE CERTIFICATE

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
NOTICE OF LOAN

_______________________, 20____

KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attention: KeyBank Business Capital

Ladies and Gentlemen:

The undersigned, S&W SEED COMPANY, a Nevada corporation ("Borrower"), refers to
the Credit and Security Agreement, dated as of September 22, 2015 (as the same
may from time to time be amended, restated or otherwise modified, the "Credit
Agreement", the terms defined therein being used herein as therein defined),
between Borrower and KEYBANK NATIONAL ASSOCIATION, and hereby gives you notice,
pursuant to Section 2.5 of the Credit Agreement that Borrower hereby requests a
Loan under the Credit Agreement, and in connection therewith sets forth below
the information relating to the Loan (the "Proposed Loan") as required by
Section 2.5 of the Credit Agreement:

(a) The Business Day of the Proposed Loan is __________, 20__.

(b) The amount of the Proposed Loan is $_______________.

(c) The Proposed Loan is to be a Base Rate Loan ____ / Eurodollar Loan ___.

(Check one.)

(d) If the Proposed Loan is a Eurodollar Loan, the Interest Period requested is
one month ___, two months ___, three months ___, six months ____.

(Check one.)

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

E-4

--------------------------------------------------------------------------------

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

S&W SEED COMPANY

By: _______________________________________
Name: __________________________________
Title: __________________________________

 

 

E-5

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

For Fiscal Quarter ended ____________________

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected [President] or [Chief Financial Officer] of S&W SEED
COMPANY, a Nevada corporation ("Borrower");

(2) I am familiar with the terms of that certain Credit and Security Agreement,
dated as of September 22, 2015, between Borrower and KEYBANK NATIONAL
ASSOCIATION ("Lender") (as the same may from time to time be amended, restated
or otherwise modified, the "Credit Agreement", the terms defined therein being
used herein as therein defined), and the terms of the other Loan Documents, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Companies during the
accounting period covered by the attached financial statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by Borrower contained in each Loan
Document are true and correct as though made on and as of the date hereof; and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the ___ day of
_______________, 2015.

S&W SEED COMPANY

By: _______________________________________
Name: __________________________________
Title: __________________________________

 

E-6

--------------------------------------------------------------------------------



 